Exhibit 10.14

 

LEASE AGREEMENT

 

BETWEEN

 

REGENCY TASMAN HOLDINGS, LLC

 

(“LANDLORD”)

 

and

 

SMART MODULAR TECHNOLOGIES, INC.

 

(“TENANT”)

 

 

 

 

--------------------------------------------------------------------------------

 

LEASE AGREEMENT

This Lease Agreement (this “Lease”) is entered into between REGENCY TASMAN
HOLDINGS, LLC, a Delaware limited liability company (“Landlord”), and SMART
MODULAR TECHNOLOGIES, INC., a California corporation (“Tenant”), effective as of
the date set forth below Landlord’s signature (the “Effective Date”).

1.Basic Lease Information.  Key business terms used in this Lease are defined as
follows:

A.“Building”:  A single story building located at 1390 McCarthy Boulevard and
890 Tasman Drive, Milpitas, California, containing approximately 43,611 rentable
square feet, depicted on Exhibit A‑1 hereto.

B.“Rentable Square Footage of the Project” is 608,968 rentable square feet;
“Rentable Square Footage of the Building” is 43,611 rentable square feet.

C.“Premises”:  The area shown on Exhibit A‑2 to this Lease, located in the
Building.  The “Rentable Square Footage of the Premises” is 21,365 rentable
square feet; “Tenant’s Pro Rata Share” of the Building is 49.00% (based on the
Rentable Square Footage of the Premises to the Rentable Square Footage of the
Building); “Tenant’s Pro Rata Share” of the Project is 3.51% (based on the
Rentable Square Footage of the Premises to the Rentable Square Footage of the
Project).

D.“Base Rent”:

Period

 

Monthly Rate Per

Rentable Square Foot

 

Monthly Base Rent

Months 1-5*

 

$1.98

 

$42,302.70

Months 6-18

 

$1.98

 

$42,302.70

Months 19-30

 

$2.04

 

$43,571.78

Months 31-42

 

$2.10

 

$44,878.93

Months 43-54

 

$2.16

 

$46,225.30

Months 55-66

 

$2.22

 

$47,612.06

Months 67-78

 

$2.29

 

$49,040.42

Months 79-90

 

$2.36

 

$50,511.63

Months 91-102

 

$2.43

 

$52,026.98

Months 103-114

 

$2.50

 

$53,587.79

Months 115-125

 

$2.58

 

$55,195.42

* Subject to Section 19.H of this Lease and provided that no event of default
has occurred under this Lease beyond applicable notice and cure periods during
such period of abatement, Landlord shall abate Tenant’s obligation to pay Base
Rent for the first (1st) through and including fifth (5th) months only following
the Commencement Date, for a total of five (5) months of Base Rent abatement
(such period, the “Rent Abatement Period”).  During such Rent Abatement Period,
Tenant shall still be responsible for the payment of Tenant’s Pro Rata Share of
Operating Expenses and all of its other monetary obligations under this Lease
and any expenses relative to Tenant’s use and occupancy of the Premises as more
particularly set forth in herein.

 

--------------------------------------------------------------------------------

 

E.“Term”:  The period of approximately on hundred twenty-five (125) months
starting on the Commencement Date and ending on the Expiration Date, subject to
the provisions of Section 3.

F.“Commencement Date”: The earliest of (1) the date on which the Landlord Work
is Substantially Complete, subject to Punch List Items, as determined pursuant
to the Work Letter, or (2) the date on which the Landlord Work would have been
Substantially Complete but for Tenant Delay, as such term is defined in the Work
Letter, or (3) the date Tenant takes possession of any part of the Premises for
purposes of conducting business.

G.“Security Deposit”:  $55,195.42

H.“Tenant’s Allocated Parking Stalls”:   Seventy-five (75) non-reserved spaces
at no charge during the Term, as provided in the Parking Agreement attached to
the Lease as Exhibit F.

I.“Guarantor(s)”:  None

J.“Notice Addresses”:

Tenant:  Notices shall be sent to Tenant at the following address:

SMART Modular Technologies, Inc.
39870 Eureka Dr.
Newark CA 94560
Attn: Bruce Goldberg
Phone #:  (510) 624-8159
Fax #:  (510) 624-8231

With a copy to:

Sidley Austin, LLP
One South Dearborn Street
Chicago, IL  60603
Attn: Elizabeth K. McCloy
Phone #:  (312) 853-7657
Fax #:  (312) 853-7036

Landlord:

REGENCY TASMAN HOLDINGS, LLC
c/o Lionstone VATC, LLC
712 Main Street, Suite 2500
Houston, Texas 77002
Attn:  Investment Manager
Phone #:  (713) 533-5860
Fax #:  (713) 533-5897

2

--------------------------------------------------------------------------------

 

With a copy to:

Orchard Partners, LLC
615 National Avenue, Suite 200
Mountain View, California 94043
Phone #:  (650) 938-9900
Fax #:  (650) 938-4318

And to:

REGENCY TASMAN HOLDINGS, LLC
c/o Orchard Commercial
3350 Thomas Road, Suite 201
Santa Clara, California 95054
Attn:  Tasman Tech Property Manager
Phone #:  (408) 922-0400
Fax#:  (408) 922-0157

Rent is payable to the order of REGENCY TASMAN HOLDINGS, LLC, at the following
address:

For Delivery by Regular Mail:
REGENCY TASMAN HOLDINGS, LLC
PO BOX 843812
LOS ANGELES, CA 90084-3812

For Delivery by Overnight Mail:
Lockbox Services 843812
ATTN:  REGENCY TASMAN HOLDINGS, LLC
3440 FLAIR DRIVE
EL MONTE, CA 91731

All checks should be made out to Regency Tasman Holdings, LLC.

All payments made by ACH or wire transfer should be delivered pursuant to the
following wire transfer instructions:

Wells Fargo Bank, N.A.
San Francisco, CA
ABA# 121 000 248
Acct# 4964681837
Acct Name:  Regency Tasman Holdings, LLC

In addition to the terms defined above, all capitalized terms used in this Lease
shall have the meanings set forth on Exhibit H or as otherwise expressly set
forth in this Lease.

K.“Brokers”:

Landlord’s Broker:   CBRE, Inc.

3

--------------------------------------------------------------------------------

 

Tenant’s Broker:   CBRE, Inc.

2.Lease Grant.  Landlord leases the Premises to Tenant and Tenant leases the
Premises from Landlord, together with the right in common with others to use the
Common Areas.  Tenant’s use of the Common Areas shall be subject to all
applicable Laws and Regulations and any reasonable rules or regulations
affecting other portions of the Project which have been delivered to
Tenant.  Landlord shall use commercially reasonable efforts to apply such rules
or regulations generally equally and uniformly as to all tenants.  Landlord
shall at all times have exclusive control of the Common Areas, and Tenant hereby
acknowledges that upon reasonable written notice to Tenant, Landlord may during
the Term renovate, improve, alter or modify (collectively, the “Renovations”)
the Project, the Building and the Common Areas.  Landlord agrees to use
commercially reasonable efforts to limit unreasonable interference with Tenant’s
use of the Premises and access to the Premises during the Renovations and shall
use commercially reasonable efforts to confer with Tenant regarding reasonable
measures with respect to same.  Tenant hereby agrees that such Renovations and
Landlord’s actions in connection with such Renovations shall in no way
constitute a constructive eviction of Tenant nor entitle Tenant to any abatement
of Rent.  Landlord shall have no responsibility or for any reason be liable to
Tenant for any direct or indirect injury to or interference with Tenant’s
business arising from the Renovations.  Landlord shall have no obligation to
provide any security measures for the Project, and Tenant assumes all
responsibility for the protection of Tenant and Tenant Parties from acts of
third parties, except to the extent arising from the negligence or willful
misconduct of Landlord or Landlord Parties.

Landlord shall permit Tenant and Tenant Parties access to the Premises and
parking areas 24 hours per day, 7 days per week, subject to proper authorization
and Landlord’s policies and procedures and subject to events of Force Majeure.

3.Term; Adjustment of Commencement Date.

A.Term. The Term of this Lease shall commence on the Commencement Date.  The
parties currently anticipate that the Landlord Work will be Substantially
Completed on that date which is one hundred eighty (180) days following the
Effective Date, subject to extension for Tenant Delay and Force Majeure.  If
Landlord is delayed in delivering possession of the Premises, such delay shall
not be a default by Landlord or otherwise render Landlord liable for damages,
except as otherwise provided herein.  If Landlord has not delivered the Premises
with the Landlord Work Substantially Completed by that date which is two hundred
(200) days following the Effective Date (“Outside Delivery Date”), subject to
extension as set forth below, then Tenant shall be entitled to an abatement of
Base Rent equal to one (1) day of Base Rent for each day until the Premises are
delivered to Tenant with the Landlord Work Substantially Completed
therein.  Tenant shall immediately apply any accrued abatements against payments
of Base Rent as they become due.  The Outside Delivery Date shall be extended
one (1) day for each day of Tenant Delay and/or Force Majeure and shall also be
subject to extension if Landlord’s failure to deliver the Premises with the
Landlord Work Substantially Completed therein by the date set forth herein is
due solely to Landlord’s delay in obtaining building permits from the applicable
governmental entity for the Landlord Work.  If requested by Landlord in writing,
Tenant shall execute within ten (10) days of delivery a commencement letter
agreement substantially in the form attached as Exhibit D, failing which upon a
second written notice to Tenant and a five (5) day cure period, Tenant shall be
deemed to have agreed with the matters set forth therein.  

4

--------------------------------------------------------------------------------

 

B.Acceptance of Premises.  Landlord shall deliver the Premises and existing
Building systems serving the Premises including the roof in water tight
condition, mechanical, electrical, HVAC, sprinkler and plumbing systems
(collectively, “Building Systems”) in good working condition and operable.  Upon
Substantial Completion of the Landlord Work as set forth on the Work Letter
attached hereto as Exhibit E, the Premises are accepted by Tenant in “AS IS”
condition and configuration, subject to the terms of this Lease (including the
Punch List Items) and provided Landlord shall deliver the Premises vacant and in
good order and in broom clean condition. Tenant agrees that neither Landlord nor
Landlord’s agents has made any representations or warranties of any kind,
express or implied, regarding the Premises, the Building, the Property or the
Project, except as specifically set forth in this Lease.  Except for the
Landlord Work and as otherwise provided herein, Landlord shall not be obligated
to make or pay for any alterations or improvements to the Premises, the Building
or the Project.  If the Building Systems serving the Premises are not in good
working condition during the 12-month period following the Commencement Date,
then Landlord shall repair same at its cost, provided that Tenant shall have
given written notice thereof to Landlord within said 12-month period setting
forth with specificity the nature and extent of such non-compliance, and further
provided that Tenant shall be responsible for the repair and maintenance of any
Building Systems caused or due to the willful or negligent acts of Tenant or any
Tenant Parties and/or that arises out of any tenant improvements or alterations
made by Tenant.  The foregoing shall not be deemed to require Landlord to
replace any Building Systems (as opposed to repairing same), except to the
extent replacement is necessary as determined by Landlord in its commercially
reasonable discretion.

C.Early Entry.  Landlord agrees that Tenant may enter the Premises on the date
Landlord reasonably determines to be approximately thirty (30) days prior to
Substantial Completion of the Landlord Work for the sole purpose of installation
of improvements, furniture, cabling, fixtures and equipment (the “Early Entry”)
(and such 30-day period shall be adjusted per Landlord’s commercially reasonable
coordination with Tenant as to the timing of Tenant’s wiring and cabling work in
coordination with the Landlord Work (i.e., installation of cabling before walls
are closed)), provided that such Early Entry is conducted in a manner as to not
unreasonably interfere with any Landlord Work occurring in or around the
Premises, and further provided that such Early Entry shall be subject to all of
the terms and conditions contained in this Lease (other than the payment of Base
Rent, utilities and Tenant’s Pro Rata Share of Operating Expenses), including,
without limitation, Tenant’s insurance and indemnity obligations as contained in
this Lease.  Prior to any such Early Entry, Tenant shall provide Landlord with
certificates of insurance or other evidence reasonably acceptable to Landlord
evidencing Tenant’s compliance with its insurance obligations.  In the event
that Tenant’s Early Entry unreasonably interferes with the Landlord Work,
Landlord shall notify Tenant in writing and if Tenant fails to cure such
unreasonable interference within one (1) full Business Day after receipt of such
written notice, Landlord may terminate Tenant’s right to Early Entry, and any
actual delay in the Landlord Work caused by any act or omission of a Tenant
Party during such Early Entry will be deemed a Tenant Delay subject to the terms
of the Work Letter.

4.Rent.

A.Payments.  Base Rent and Landlord’s reasonable estimate of Tenant’s Pro Rata
Share of Operating Expenses shall be due and payable in advance on the first day
of each calendar month without notice, demand or setoff, provided that the
installment of Base Rent for the first full Lease Month shall be payable upon
the execution of this Lease by Tenant.  As used herein,

5

--------------------------------------------------------------------------------

 

“Lease Month” shall mean each calendar month during the Term (and if the
Commencement Date does not occur on the first (1st) day of a calendar month, the
period from the Commencement Date to the first (1st) day of the next calendar
month shall be included in the first (1st) Lease Month for purposes of
determining the duration of the Term).  All other items of Rent shall be due and
payable by Tenant on or before thirty (30) days after billing.  Base Rent and
Tenant’s Pro Rata Share of Operating Expenses for a partial month shall be
prorated on a daily basis.  Landlord’s acceptance of less than the correct
amount of Rent shall be considered a payment on account of the earliest Rent
due.  No endorsement or statement on a check or letter accompanying a check or
payment shall be considered an accord and satisfaction, and either party may
accept such check or payment without such acceptance being considered a waiver
of any rights such party may have under this Lease or applicable Law.  Tenant’s
covenant to pay Rent is independent of every other covenant in this Lease.

B.Operating Expenses.  On or about July 1 of each fiscal year, Landlord shall
provide Tenant with a good faith reasonable estimate of the Operating Expenses
for the coming fiscal year with appropriate backup documentation per Landlord’s
commercially reasonable standard procedures.  If Landlord determines that its
estimate of the Operating Expenses was incorrect, Landlord may provide Tenant
with a revised estimate.  Thereafter, Tenant’s monthly payments shall be based
upon the revised estimate.  If Landlord does not provide such estimate by July 1
of a fiscal year, Tenant shall pay monthly installments based on the most recent
estimate delivered until Landlord provides Tenant with the new
estimate.  Tenant’s Pro Rata Share of Operating Expenses for any fiscal year
shall never be less than $0.  Landlord shall allocate Operating Expenses between
the Project and Building per Landlord’s commercially reasonable standard
procedures.  

C.Reconciliation of Operating Expenses.  As soon as practicable after the end of
each fiscal year, Landlord shall furnish Tenant with a statement of the actual
Operating Expenses for such fiscal year (“Statement”) with appropriate backup
documentation per Landlord’s commercially reasonable standard procedures.  If
estimated Operating Expenses paid by Tenant are less than actual Operating
Expenses for such fiscal year, Tenant shall pay the difference to Landlord
within thirty (30) days after demand, and if such estimated Operating Expenses
are more than actual, Tenant shall receive a credit for the difference against
Rent next due within thirty (30) days of Landlord’s determination of Operating
Expenses, provided Tenant shall not be required to pay any Operating Expenses
reconciliation after twenty-four (24) months from the date of actual payment of
such Operating Expenses.

D.Adjustment.  If the Building and/or the Project is not 95% occupied during any
full or partial fiscal year or if Landlord is not supplying services to 95% of
the total Rentable Square Footage of the Building and/or the Project during a
full or partial fiscal year, Operating Expenses for such fiscal year shall be
determined as if the Building and/or the Project had been 95% occupied and
Landlord had been supplying services to 95% of the Rentable Square Footage of
the Building and/or the Project during that period.

E.Landlord’s Books and Records.  Within ninety (90) days after receipt of a
Statement by Tenant, if Tenant disputes the amount of Operating Expenses set
forth in the Statement or otherwise requests an inspection, a reputable
certified public accountant (with previous experience in reviewing financial
operating records of landlords; provided that such accountant is not retained by
Tenant on a contingency fee basis), designated and paid for by Tenant

6

--------------------------------------------------------------------------------

 

(“Tenant’s CPA”), may, after reasonable notice to Landlord and at reasonable
times, inspect Landlord’s records at Landlord’s offices, provided that there is
no default (after expiration of notice and cure periods) under this Lease.  In
connection with such inspection, Tenant and Tenant’s agents must agree in
advance to abide by Landlord’s reasonable rules and procedures regarding
inspections of Landlord’s records, and shall execute a commercially reasonable
confidentiality agreement regarding such inspection. Tenant’s failure to dispute
the amount of Operating Expenses set forth in any Statement or otherwise request
an inspection within ninety (90) days of Tenant’s receipt of such Statement
shall be deemed to be Tenant’s approval of such Statement and Tenant,
thereafter, waives the right or ability to dispute the amounts set forth in such
Statement.  If such inspection reveals an over-charge of Operating Expenses that
is reasonably contested by Landlord, Tenant’s calculations shall be reasonably
reviewed, at Tenant’s expense, by an independent certified public accountant
(the “Accountant”) selected as follows:  Landlord and Tenant shall each select a
reputable certified public accountant with the same qualifications as Tenant’s
CPA, and the two (2) reputable certified public accountants shall select a third
(3rd) reputable certified public accountant with the same qualifications as
Tenant’s CPA.  This third (3rd) reputable certified public accountant shall be
the Accountant and shall review Tenant’s calculations of Operating Expenses.  If
such review by the Accountant confirms that Operating Expenses were overstated,
and the overstatement is by more than five percent (5%) of the actual Operating
Expenses, then the cost of such review, including the cost of Tenant’s CPA and
the Accountant, shall be paid for by Landlord.  In no event shall this Section
4.E be deemed to allow any review of any Landlord’s records by any subtenant of
Tenant (approved by Landlord).  Tenant agrees that this Section 4.E shall be the
sole method to be used by Tenant to dispute the amount of any Operating Expenses
payable or not payable by Tenant pursuant to the terms of this Lease, and Tenant
hereby waives any other rights at law or in equity relating thereto.

5.Tenant’s Use of Premises.

A.Permitted Uses.  The Premises shall be used only for general office/R&D,
design/engineering and administrative use consistent with the character of a
first-class office complex (the “Permitted Use”) and for no other use whatsoever
without Landlord’s consent as determined in Landlord’s reasonable discretion;
provided such use must comply with all Laws, and any applicable restriction,
declaration or development agreement.  Tenant shall not use or permit the use of
the Premises for any Prohibited Uses or for any purpose which is illegal,
creates obnoxious odors (including tobacco, cigarette or e‑cigarette smoke),
noises or vibrations, is dangerous to persons or property, could increase
Landlord’s insurance costs, or which, in Landlord’s reasonable opinion,
unreasonably disturbs any other tenants of the Project or interferes with the
operation or maintenance of the Property or the Project.

B.Compliance with Laws.  All Tenant Parties shall comply with all Laws and
Regulations with respect to the use and occupancy of the Premises; provided,
however, notwithstanding anything herein to the contrary, in no event shall
Tenant’s obligation to comply with Laws entail the making of structural
alterations or changes to the Building or changes to Building Systems unless the
making of such structural alterations or changes or changes to the Building
Systems are required solely due to Tenant’s specific use of the Premises (beyond
the Permitted Use) or by Tenant’s Alterations.  Tenant shall, promptly after
receipt, provide Landlord with copies of any notices Tenant receives regarding a
violation or alleged violation of any Laws.

7

--------------------------------------------------------------------------------

 

C.Tenant’s Security Responsibilities.  Tenant acknowledges that any security or
safety measures employed by Landlord are for the protection of Landlord’s own
interests; that Landlord is not a guarantor of the security or safety of the
Tenant Parties or their property; and that such security and safety matters are
the responsibility of Tenant and the local law enforcement authorities.

6.Security Deposit.  The Security Deposit shall be delivered to Landlord upon
the execution of this Lease by Tenant and may be held by Landlord in commingled
accounts (without liability for interest, except to the extent required by Law)
as security for the performance of Tenant’s obligations under this
Lease.  Landlord may, from time to time while an event of default after
expiration of the applicable cure period remains uncured, use all or a portion
of the Security Deposit to cure any uncured default by Tenant, or for the
payment of any amount that Landlord may spend or become obligated to spend by
reason of Tenant’s default, or to compensate Landlord for any other loss or
damage that Landlord may suffer by reason of Tenant’s default.  If Landlord uses
the Security Deposit, Tenant shall on demand restore the Security Deposit to its
original amount.  Provided that Tenant has performed all of its obligations
hereunder, Landlord shall return any unapplied portion of the Security Deposit
to Tenant within sixty (60) days after the later to occur of:  (A) the date
Tenant surrenders possession of the Premises to Landlord in accordance with this
Lease; or (B) the Expiration Date.  Tenant does hereby authorize Landlord to
withhold from the Security Deposit all amounts allowed by Law and the amount
reasonably anticipated by Landlord to be owed by Tenant as a result of an
underpayment of Tenant’s Pro Rata Share of any Operating Expenses for the final
year of the Term.  To the fullest extent permitted by applicable Law, Tenant
agrees that the provisions of this Section 6 shall supersede and replace all
statutory rights of Tenant under applicable Law regarding the retention,
application or return of security deposits, including the provisions of Section
1950.7 of the California Civil Code, or any similar or successor Laws now or
hereinafter in effect which (i) establish the time frame by which Landlord must
refund collateral or security for performance of a tenant’s obligations under a
lease, and/or (ii) provide that Landlord may claim from collateral or security
for performance of a tenant’s obligations under a lease only those sums
reasonably necessary to remedy defaults in the payment of rent, to repair damage
caused by Tenant or to clean the Premises, it being agreed that Landlord may, in
addition, claim those sums reasonably necessary to compensate Landlord for any
other loss or damage, foreseeable or unforeseeable, caused by the act or
omission of Tenant or any officer, employee, agent or invitee of Tenant.  If
Landlord transfers its interest in the Premises, Landlord shall assign the
Security Deposit to the transferee and thereafter Landlord shall have no further
liability for the Security Deposit.

7.Utilities.

A.Utilities.  Tenant shall promptly pay, as the same become due, all charges for
water, gas, electricity, telephone, sewer service, waste pick-up and any other
utilities, materials or services furnished directly to or used by Tenant on or
about the Premises during the Term, including, without limitation, (i) meter,
use and/or connection fees, hook-up fees, or standby fee (excluding any
connection fees or hook-up fees which relate to making the existing electrical,
gas, and water service available to the Premises as of the Commencement Date),
and (ii) penalties for discontinued or interrupted service. For any utility
service that is not separately metered to the Premises, Tenant shall pay its pro
rata share of the cost of such utility service with all others served by the
service not separately metered within thirty (30) days of Tenant’s receipt of
invoices for same. However, if Landlord reasonably determines that Tenant is
using a disproportionate amount

8

--------------------------------------------------------------------------------

 

of any utility service not separately metered, then Landlord at its election may
(i) periodically charge Tenant, as an item of additional Rent, a sum equal to
Landlord’s reasonable estimate of the cost of Tenant’s excess use of such
utility service, or (ii) install a separate meter (at Tenant’s expense) to
measure the utility service supplied to the Premises. Landlord shall provide
reasonable evidence of excess use related to any of the foregoing charges.

B.Service Interruptions.  Except as otherwise provided herein, upon the
occurrence of a Service Failure, Landlord shall use all commercially reasonable
efforts to promptly remove the Service Failure, although no Service Failure
shall constitute a constructive eviction of Tenant, give rise to an abatement of
Rent, or relieve Tenant from the obligation to fulfill any covenant or
agreement.  In no event shall Landlord be liable to Tenant for any loss or
damage, including the theft of Tenant’s Property, arising out of or in
connection with any Service Failure or the failure of any Project safety
services, personnel or equipment except to the extent arising from the
negligence or willful misconduct of Landlord or the Landlord Parties.

Notwithstanding anything to the contrary contained in this Lease, in the event
Tenant is prevented from using, and does not use, the Premises or any portion
thereof for more than five (5) consecutive business days as a result of (i) any
Service Failure caused by Landlord (and the Service Failure is not due to the
failure of the service provider), (ii) Landlord’s failure to make repairs
required to be made by Landlord under this Lease (after the Commencement Date
and following expiration of any cure period applicable thereto), and/or (iii)
any repair or maintenance work performed by Landlord after the Commencement Date
and required to be performed by Landlord under this Lease, then Tenant’s
obligation to pay Rent shall be abated or reduced, as the case may be, from the
sixth (6th) business day after such occurrence and continuing until such time
that Tenant is no longer so prevented from using, and does not use, the Premises
or such portion thereof, in the proportion that the rentable square feet of the
portion of the Premises that Tenant is prevented from using bears to the total
rentable square feet of the Premises.

C.Third Party Services.  If Tenant desires any service which Landlord has not
specifically agreed to provide in this Lease, Tenant shall procure such service
directly from a reputable third party service provider provided such provider is
at competitive rates (“Provider”) for Tenant’s own account.  Tenant shall
require each Provider to comply with Laws and Regulations and comply with all
requirements regarding insurance imposed by this Lease.  All Providers utilizing
any area of the Project outside the Premises shall be subject to Landlord’s
approval (which approval shall not be unreasonably withheld, conditioned or
delayed) and shall enter into a reasonable written agreement acceptable to
Landlord prior to gaining access to, or making any installations in or through,
such area.

8.Landlord’s Electrical Services.  Landlord shall have and retain the sole right
to select and/or change the provider of electrical services to the Building
and/or the Property provided such provider is at competitive rates.

9.Maintenance, Repairs and Alterations.

A.Tenant’s Repair and Maintenance Obligations.

(1)Subject to Sections 3B and 9B, Tenant shall clean and maintain in good order,
condition, and repair and replace when necessary the Premises and every part
thereof,

9

--------------------------------------------------------------------------------

 

through regular inspections and servicing, including, but not limited
to:  (i) all plumbing and sewage facilities (including all sinks, toilets,
faucets and drains) that are located within the Premises or that exclusively
serve the Premises, and all ducts, pipes, vents or other parts of the plumbing
system that are located in the Premises or exclusively serve the Premises; (ii)
all fixtures, interior walls, floors, carpets and ceilings; (iii) all windows
(including window sealants and gaskets), doors, entrances, plate glass,
showcases and skylights (including cleaning both interior and exterior
surfaces); (iv) all electrical facilities and all equipment (including all
lighting fixtures, lamps, bulbs, tubes, fans, vents, exhaust equipment and
systems) located within the Premises or that serve the Premises only; and
(v) any automatic fire extinguisher equipment in the Premises.  All work shall
be performed at Tenant’s expense in accordance with the procedures described in
this Section 9.

(2)With respect to utility facilities serving the Premises (including electrical
wiring and conduits, gas lines, water pipes, and plumbing and sewage fixtures
and pipes), Tenant shall be responsible for the maintenance and repair of any
such facilities which serve only the Premises, including all such facilities
that are within the walls or floor, or on the roof of the Premises, and any part
of such facility that is not within the Premises, but only up to the point where
such facilities join a main or other junction (e.g., sewer main or electrical
transformer) from which such utility services are distributed to other parts of
the Project as well as to the Premises.  Tenant shall replace any damaged or
broken glass in the Premises (including all interior and exterior doors and
windows) with glass of the same kind, size and quality.  Tenant shall repair any
damage to the Premises (including exterior doors and windows) caused by
vandalism or any unauthorized entry.

(3)Tenant shall maintain continuously throughout the Term a service contract for
the washing of all windows (interior only) in the Premises with a contractor
approved by Landlord (which approval shall not be unreasonably withheld,
conditioned or delayed), which contract provides for the periodic washing of all
such windows at least once every one hundred eighty (180) days during the
Term.  Tenant shall furnish Landlord with (i) copies of all such service
contracts for the window washing, which shall provide that they may not be
cancelled or changed without at least thirty (30) days’ prior written notice to
Landlord, and (ii) proof of completion of the repair work.  The maintenance and
service contractors shall comply with all Laws and Regulations and comply with
all requirements regarding insurance imposed by this Lease.

(4)All repairs and replacements required of Tenant shall be promptly made with
new materials of like kind and quality in compliance with Section 9.C below.

B.Landlord’s Repair Obligations.  Subject to Sections 3.B and 9.A, Landlord
shall, with the cost thereof to be included as Operating Expenses, keep in good
condition and repair, ordinary wear and tear excepted, the following:
(1) structural elements of the Building and Building Systems; (2) Common Areas
within the Property; (3) the roof of the Building; (4) exterior windows of the
Building (including cleaning thereof); (5) elevators serving the Building and
(6) HVAC equipment which serves the Premises.  Tenant shall pay the costs of the
foregoing maintenance or repair if necessitated due to the acts or omissions of
any Tenant Party.  Tenant hereby waives and releases its right to make repairs
at Landlord’s expense under Sections 1932(1), 1933(4), 1941 and 1942 of the
California Civil Code or any similar or successor Laws now or hereinafter in
effect.

10

--------------------------------------------------------------------------------

 

C.Alterations.  Tenant shall not make alterations, additions or improvements to
the Premises or install any cable in the Premises or other portions of the
Project (collectively, “Alterations”) without first obtaining the written
consent of Landlord (which approval shall not be unreasonably withheld,
conditioned or delayed).  Prior to starting work on any Alteration, Tenant shall
furnish to Landlord for review and approval (which approval shall not be
unreasonably withheld, conditioned or delayed): plans and specifications; names
of proposed contractors (provided that Landlord may designate specific
contractors with respect to Project systems); copies of contracts; necessary
permits and approvals; and evidence of contractors’ and subcontractors’
insurance which shall comply with the requirements regarding insurance imposed
by this Lease.  Changes to the plans and specifications must also be submitted
to Landlord for its approval (which approval shall not be unreasonably withheld,
conditioned or delayed).  Landlord’s approval of an Alteration shall not be a
representation by Landlord that the Alteration complies with applicable Laws or
will be adequate for Tenant’s use.  Alterations shall be constructed in a good
and workmanlike manner in accordance with Laws and Regulations and insurance
requirements and using materials of a quality that is at least equal to the
quality designated by Landlord as the minimum standard for the Project. Tenant
shall reimburse Landlord for out-of-pocket sums paid by Landlord for third party
examination of Tenant’s plans for Alterations.  Notwithstanding the foregoing,
Landlord’s consent shall not be required for any Alteration that is of a
cosmetic nature such as painting and carpeting; or will not affect the systems
or structure of the Project, including work to be performed inside the walls or
above the ceiling of the Premises, as long as the cost thereof does not exceed
$10,000.00 for each such Alteration (collectively, “Permitted Alteration”).  No
later than thirty (30) days after completion of the Alterations (except
Permitted Alterations), Tenant shall furnish stamped and permitted “as-built”
plans (hard copy and AutoCAD format), along with inspection card signed by the
building department, completion affidavits, full and final (unconditional)
waivers of liens, receipts and bills covering all labor and materials.  With
respect to all Alterations, Tenant shall (and shall cause its contractors to)
comply with the “Tenant Interior Improvement Construction Rules and Regulations”
handbook that has been provided to Tenant by Landlord.

10.Entry by Landlord.  Upon reasonable written notice (excluding emergencies)
and during reasonable times (excluding emergencies), Landlord, its agents,
contractors and representatives may enter the Premises to inspect or show the
Premises to clean and make repairs to the Premises permitted under this Lease,
and to conduct or facilitate repairs, alterations or additions to any portion of
the Project.  Landlord agrees to use commercially reasonable efforts to limit
unreasonable interference with Tenant’s use of the Premises and access to the
Premises during such repairs, alterations or additions.  Landlord shall have the
right in emergencies to temporarily close all or a portion of the Premises to
perform repairs, alterations and additions, if reasonably necessary for the
protection and safety of Tenant and its employees.  Entry by Landlord for any
reason contemplated by this Lease shall not constitute a constructive eviction
or entitle Tenant to an abatement or reduction of Rent (except as set forth in
the second paragraph of Section 7.B).

11.Assignment and Subletting.

A.Landlord’s Consent Required.  Tenant shall not assign, transfer or encumber
any interest in this Lease or sublease or allow any third party to use any
portion of the Premises (collectively or individually, a “Transfer”) without the
prior written consent of Landlord, which may be withheld in Landlord’s
reasonable discretion.  Tenant shall not be entitled to receive monetary damages
based upon a claim that Landlord wrongfully withheld its consent to a proposed

11

--------------------------------------------------------------------------------

 

Transfer and Tenant’s sole remedy shall be an action to enforce any such
provision through specific performance or declaratory judgment.  Tenant hereby
waives the provisions of Section 1995.310 of the California Civil Code, or any
similar or successor laws, now or hereinafter in effect, and all other remedies,
including any right at law or equity to terminate this Lease in connection with
Landlord’s withholding its consent to any Transfer, on its own behalf and on
behalf of the proposed transferee.  Any attempted Transfer in violation of this
Section is voidable at Landlord’s option.

B.Consent Parameters/Requirements.  As part of Tenant’s request for, and as a
condition to, Landlord’s consent to a Transfer, Tenant shall provide Landlord
with financial statements for the proposed transferee, a complete copy
(unexecuted) of the proposed assignment or sublease and other contractual
documents, the Landlord review fee equal to Two Thousand Five Hundred Dollars
($2,500.00) and such other information as Landlord may reasonably
request.  Landlord shall then have the right (but not the obligation) to
terminate this Lease as of the date the Transfer would have been effective with
respect to the portion of the Premises which Tenant desires to Transfer.  In
such event, Tenant shall vacate such portion of the Premises no later than such
termination date, and upon Tenant’s vacating such portion of the Premises, the
Rent and other charges payable shall be proportionately reduced.  In no event
shall any Transfer release or relieve Tenant from any obligation under this
Lease, nor shall the acceptance of Rent from any assignee, subtenant or occupant
constitute a waiver or release of Tenant from any of its obligations or
liabilities under this Lease.  

C.Payment to Landlord.  If the aggregate consideration paid to a Tenant Party
for a Transfer exceeds that payable by Tenant under this Lease (prorated
according to the transferred interest), Tenant shall pay Landlord, within thirty
(30) days after Tenant’s receipt of such excess consideration, fifty percent
(50%) of such excess (after deducting therefrom reasonable marketing, brokerage,
legal and remodeling costs paid to unaffiliated third parties in connection with
the Transfer, with proof of same provided to Landlord).  If any uncured event of
default exists under this Lease, Landlord may require that all sublease payments
be made directly to Landlord.

D.Change in Control of Tenant. If Tenant is a corporation, limited liability
company, partnership, or similar entity, and if there is a change in control of
Tenant (including by merger, consolidation or reorganization), such change of
control shall constitute a Transfer.  The foregoing shall not apply so long as,
both before and after the Transfer, Tenant is an entity whose outstanding stock
is listed on a recognized U.S. securities exchange, or if at least eighty
percent (80%) of its voting stock is owned by another entity, the voting stock
of which is so listed; provided, however, Tenant shall give Landlord written
notice at least thirty (30) days prior to the effective date of such change in
control.

Notwithstanding any contrary provision in this Section 11, Tenant may, without
Landlord’s consent, assign this Lease or sublease all or any portion of the
Premises to (i) an Affiliate of Tenant, (ii) a successor to Tenant by merger or
consolidation, or (iii) a successor to Tenant by purchase of all or
substantially all of Tenant’s assets (each a “Permitted Transfer” and the
transferee in each case is referred to herein as a “Permitted Transferee”),
provided that (a) there is not then an Event of Default existing under this
Lease, (b) at least five (5) days before the Transfer, Tenant notifies Landlord
of the Transfer and delivers to Landlord reasonable documentation substantiating
that the Transfer satisfies the requirements of this Section 11.D (provided that
Tenant shall be obligated to provide such notice only to the extent Tenant is
permitted to do so in accordance with Laws),

12

--------------------------------------------------------------------------------

 

(c) in the case of an assignment pursuant to clause (i) or (iii) above, the
Permitted Transferee executes and delivers to Landlord, within ten (10) business
days after the assignment, a commercially reasonable instrument pursuant to
which the Transferee assumes, for Landlord’s benefit, all of Tenant’s
obligations hereunder, (d) in the case of an assignment pursuant to clause
(ii) above including an assignment to a successor that is an Affiliate of
Tenant, the successor entity has a net worth immediately after the Transfer that
is not less than Tenant’s net worth immediately before the Transfer, and (e) the
Transfer is made for a good faith operating business purpose and not in order to
evade the requirements of this Section 11.

E.Options.  Any option granted to Tenant in this Lease is personal to the
original Tenant and may be exercised only by the original Tenant while occupying
the entire Premises, and may not be exercised or be assigned, voluntarily or
involuntarily, by or to any person or entity other than the original
Tenant.  The options, if any, herein granted to Tenant are not assignable
separate and apart from this Lease, nor may any option be separated from this
Lease in any manner, either by reservation or otherwise.

12.Liens.  Tenant shall not permit mechanic’s or other liens to be placed upon
the Property or Project in connection with any work or service done or
purportedly done by or for the benefit of Tenant.  Tenant shall, within ten (10)
Business Days of notice from Landlord, fully discharge such lien by settling the
claim which resulted in the lien or by bonding or insuring over the lien in the
manner prescribed by the applicable lien Law.  If Tenant fails to timely
discharge the lien, then, in addition to any other right or remedy of Landlord,
Landlord may bond or insure over the lien or otherwise discharge the
lien.  Tenant shall, within thirty (30) days after receipt of an invoice from
Landlord, reimburse Landlord for any amount paid by Landlord, including
reasonable attorneys’ fees, to bond or insure over the lien or discharge the
lien.  

13.Indemnity.  Subject to Section 15, Tenant shall indemnify, defend and hold
Landlord and the Landlord Parties harmless from any and all Claims arising from
Tenant’s or any Tenant Party’s use of the Premises or the Project (including,
but not limited to, any personal injuries resulting from a slip and fall in,
upon or about the Premises or the Project and any dogs kept by Tenant’s
employees as pets in the Premises pursuant to the terms and conditions of
Section 30 of this Lease) or from the conduct of its business or from any
activity, work or thing which may be permitted or suffered by Tenant or any
Tenant Party in or about the Premises or the Project and shall further
indemnify, defend and hold Landlord and the Landlord Parties harmless from and
against any and all Claims arising from any breach or default in the performance
of any obligation on Tenant’s part to be performed under this Lease or arising
from any negligence or willful misconduct of Tenant or any of the Tenant Parties
in or about the Project and from any and all costs, attorneys’ fees and costs,
expenses and liabilities incurred in the defense of any claim or any action or
proceeding brought thereon, including negotiations in connection therewith
except, in each case, to the extent arising from the negligence or willful
misconduct of Landlord or the Landlord Parties.  Tenant hereby assumes all risk
of damage to property or injury to persons in or about the Premises from any
cause, and Tenant hereby waives all Claims in respect thereof against Landlord
and the Landlord Parties, excepting where the damage is caused by the negligence
or willful misconduct of Landlord or the Landlord Parties.   Subject to
Section 15, Landlord shall indemnify, defend and hold Tenant and the Tenant
Parties harmless from any and all Claims arising from the conduct of its
business or from any activity, work or thing which may be permitted or suffered
by Landlord or any Landlord Party in or about the Premises or the Project and
shall further indemnify, defend and hold Tenant and the Tenant Parties harmless
from and against any and all Claims arising from

13

--------------------------------------------------------------------------------

 

any breach or default in the performance of any obligation on Landlord’s part to
be performed under this Lease or arising from any negligence or willful
misconduct of Landlord or any of the Landlord Parties in or about the Project
and from any and all costs, attorneys’ fees and costs, expenses and liabilities
incurred in the defense of any claim or any action or proceeding brought
thereon, including negotiations in connection therewith except to the extent
arising from the negligence or willful misconduct of Tenant or the Tenant
Parties.    

14.Insurance.  Tenant shall maintain insurance in accordance with the terms of
Exhibit G.

15.Mutual Waiver of Subrogation.  Notwithstanding anything in this Lease to the
contrary, Tenant waives, and shall cause its insurance carrier(s) to waive, any
and all rights of recovery, Claim, cause of action against all Landlord Parties
for any loss or damage to Tenant’s business, any loss of use of the Premises,
and any loss, theft or damage to Tenant’s Property (including Tenant’s
automobiles or the contents thereof), including all rights arising out of the
negligence of any Landlord Party, which loss or damage is (or would have been,
had the insurance required by this Lease been maintained) covered by Tenant’s
insurance.  Landlord shall likewise cause its insurance carrier(s) to waive any
and all rights of recovery, Claim, cause of action against all Tenant Parties
for any loss of or damage to or loss of use of the Project, any additions or
improvements to the Project, or any contents thereof, including all rights
arising out of the negligence of any Tenant Party, which loss or damage is
covered by Landlord’s insurance.

16.Casualty Damage.

A.Repair or Termination.  If all or any material part (which exceeds 30%) of the
Building or the Project is damaged by fire or other casualty, Landlord shall
have the right to terminate this Lease by notifying Tenant in writing within
ninety (90) days after the date of the fire or other casualty.  If Landlord does
not terminate this Lease under this Section 16.A, Landlord shall promptly repair
and restore the Building or the Project to the condition existing prior to the
casualty, provided, however, that Tenant shall be required to pay the cost for
restoring the leasehold improvements in the Premises except with respect to the
Landlord Work.  However, in no event shall Landlord be required to spend more
than the insurance proceeds received by Landlord.

Notwithstanding anything to the contrary set forth in this Section 16, if the
fire or other casualty to the Premises is of a nature that Landlord in its
commercially reasonable determination estimates that such fire or other casualty
to the Premises cannot be repaired within 240 days from the date of such
casualty, then Tenant shall have the right to terminate this Lease upon written
notice to Landlord within thirty (30) days of Landlord’s estimate.

B.Abatement.  In the event a material portion of the Premises is damaged as a
result of a fire or other casualty, the Rent shall abate for the portion of the
Premises that is damaged and not usable by Tenant until substantial completion
of the repairs and restoration required to be made by Landlord pursuant to
Section 16.A.  Tenant, however, shall not be entitled to such abatement if the
fire or other casualty was caused by the intentional misconduct of any of the
Tenant Parties.  Landlord shall not be liable for any loss or damage to Tenant’s
Property or to the business of Tenant resulting in any way from the fire or
other casualty or from the repair and restoration of the damage.  Landlord and
Tenant hereby waive the provisions of any Law relating to the matters addressed
in this Section, and agree that their respective rights for damage to or
destruction of the

14

--------------------------------------------------------------------------------

 

Premises shall be those specifically provided in this Lease, which shall
constitute an express agreement between the parties with respect thereto, and
Landlord and Tenant hereby agree that any Laws, including Sections 1932(2) and
1933(4) of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction of leased or hired property, shall have no
application to this Lease or to any damage or destruction to all or any part of
the Premises.

17.Condemnation.  Either party may terminate this Lease if the whole or any
material part (which exceeds 30%) of the Premises or parking areas are taken or
condemned for any public or quasi-public use under Law, by eminent domain or
private purchase in lieu thereof (a “Taking”).  Landlord may also terminate this
Lease if there is a Taking of any portion of the Building, Property or Project
which would leave the remainder of the Building, Property or Project, as
applicable, unsuitable for use in a manner comparable to the Building’s,
Property’s or Project’s use prior to the Taking provided it terminates the
leases of all other tenants similarly situated.  Any such termination shall be
effective as of the date the physical taking of the Premises or the portion of
the Building, Property or Project occurs.  If this Lease is not terminated, the
Rentable Square Footage of the Project, the Rentable Square Footage of the
Premises and Tenant’s Pro Rata Share shall, if applicable, be appropriately
adjusted by Landlord.  In addition, Base Rent for any portion of the Premises
taken or condemned shall be abated during the unexpired Term effective when the
physical taking of the portion of the Premises occurs.  All compensation awarded
for a Taking, or sale proceeds, shall be the property of Landlord, any right to
receive compensation or proceeds being expressly waived by
Tenant.  Notwithstanding the foregoing, so long as such payment shall not reduce
the award or judgment recoverable by Landlord, Tenant may pursue a separate
award to recover (i) the cost of Tenant's moving and relocation expenses,
(ii) the loss of any trade fixtures, furnishings, equipment or personal
property, and (iii) loss of business or goodwill.

18.Events of Default.  Tenant shall be considered to be in default under this
Lease upon the occurrence of any of the following events of default:

A.Tenant’s failure to pay when due all or any portion of the Rent (“Monetary
Default”), where such failure shall continue for a period of 5 Business Days
after written notice from Landlord to Tenant; provided, however, that such
notice shall be in lieu of, and not in addition to, any notice required under
Section 1161 of the California Code of Civil Procedure.

B.Tenant’s failure to perform any of the obligations of Tenant in the manner set
forth in Sections 12, 13, 14, 23 or 24 (a “Time Sensitive Default”) where such
failure shall continue for a period of 5 Business Days after written notice from
Landlord to Tenant; provided, however, that such notice shall be in lieu of, and
not in addition to, any notice required under Section 1161 of the California
Code of Civil Procedure.

C.Tenant’s failure (other than a Monetary Default or a Time Sensitive Default)
to comply with any term of this Lease, if the failure is not cured within thirty
(30) days after written notice to Tenant.  However, if Tenant’s failure to
comply cannot reasonably be cured within thirty (30) days, Tenant shall be
allowed additional time (not to exceed an additional thirty (30) days) as is
reasonably necessary to cure the failure so long as:  (1) Tenant commences to
cure the failure within the thirty (30) day period following Landlord’s initial
written notice; and (2) Tenant diligently pursues a course of action that will
cure the failure and bring Tenant back into compliance with this
Lease.  However, if Tenant’s failure to comply creates a hazardous condition,
the failure must be cured immediately upon notice to Tenant.  Such thirty (30)
day notice shall be

15

--------------------------------------------------------------------------------

 

in lieu of, and not in addition to, any notice required under Section 1161 of
the California Code of Civil Procedure.

D.Any Guarantor or Tenant becomes insolvent, files a petition for protection
under the U.S. Bankruptcy Code (or similar Law) or a petition is filed against
Tenant or any Guarantor under such Laws and is not dismissed within forty-five
(45) days after the date of such filing, makes a transfer in fraud of creditors
or makes an assignment for the benefit of creditors, or admits in writing its
inability to pay its debts when due; or the death of any Guarantor or Tenant,
the termination of any Guarantor’s liability with respect to this Lease other
than in accordance with the applicable guaranty, or any Guarantor’s breach of
its guaranty obligation on an anticipatory basis.

19.Remedies.

A.Landlord’s Remedies.  Upon any default, Landlord shall have the right to
pursue any of its rights and remedies at law or in equity, including any one or
more of the following remedies:

(1)Terminate this Lease and recover an award of damages as provided in
Section 19.B;

(2)Exercise the remedy provided by Section 1951.4 of the California Civil Code
(Landlord may continue this Lease in effect after Tenant’s breach and
abandonment and recover Rent as it becomes due, if Tenant has the right to
sublet or assign, subject only to reasonable limitations); provided, however,
notwithstanding Landlord’s exercise of the remedy described in California Civil
Code §1951.4, Landlord may at any time thereafter elect in writing to terminate
this Lease and recover an award of damages as provided in Section 19.B;

(3)To the fullest extent permitted by applicable Law, terminate Tenant’s right
to possession of the Premises and re-enter the Premises, alter security devices
and remove and store, at Tenant’s expense, all the property in the Premises
using such lawful force as may be necessary; and/or

(4)Withhold or suspend payment of sums Landlord would otherwise be obligated to
pay to Tenant under this Lease or any other agreement.

B.Measure of Damages.  If Landlord terminates this Lease or terminates Tenant’s
right to possession of the Premises, Tenant shall immediately surrender and
vacate the Premises.  If Landlord terminates this Lease, Tenant shall pay to
Landlord upon demand damages equal to the sum of the following:

(1)The worth at the time of award of the unpaid Rent which had been earned at
the time of termination;

(2)The worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such Rent loss that Tenant affirmatively proves could have been
reasonably avoided;

16

--------------------------------------------------------------------------------

 

(3)The worth at the time of award of the amount by which the unpaid Rent for the
balance of the Term after the time of award exceeds the amount of such Rent loss
that Tenant affirmatively proves could be reasonably avoided; and

(4)Any other amount necessary to compensate Landlord for all the detriment
either proximately caused by Tenant’s failure to perform Tenant’s obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom, including, without limitation, reasonable brokerage
commissions and advertising expenses, reasonable expenses of remodeling the
Premises for a new tenant (whether the same or different use), and any special
concessions made to obtain a new tenant, and all reasonable expenses reasonably
incurred by Landlord in enforcing its rights and remedies under this Lease,
including all reasonable legal expenses.

The “worth at the time of award” of the amounts referred to in Sections 19.B(1)
and 19.B(2) above, shall be computed by allowing interest at the rate of ten
percent (10%) per annum.  The “worth at the time of award” of the amount
referred to in Section 19.B(3) above shall be computed by discounting such
amount at the discount rate of the Federal Reserve Bank of San Francisco at the
time of award plus one percent (1%).

C.Tenant Not Relieved from Liabilities.  The repossession or re-entering of all
or any part of the Premises shall not relieve Tenant of its liabilities and
obligations under this Lease.  Each right and remedy of Landlord shall be
cumulative and in addition to any other right and remedy now or subsequently
available to Landlord at law or in equity.  Notwithstanding any other provision
of this Lease to the contrary, except to the extent caused by the negligence or
willful misconduct of Landlord or any Landlord Parties, Tenant shall hold
Landlord Parties harmless from and indemnify, protect and defend such parties
against, all Claims that arise out of or in connection with a default of this
Lease beyond any applicable notice and cure periods, specifically including any
violation of applicable Laws or Contamination caused by a Tenant Party.  

D.Waiver of Redemption.  Tenant hereby waives any and all rights conferred by
Section 3275 of the California Civil Code and by Sections 1174(c) and 1179 of
the California Code of Civil Procedure and any and all other laws and rules of
law from time to time in effect providing that Tenant shall have any right to
redeem, reinstate or restore this Lease following its termination by reason of
Tenant’s default.

E.Late Charges and Interest.  If Tenant fails to pay any Rent due under this
Lease, Tenant shall pay interest on any unpaid item from the date initially due
at a rate equal to the lesser of twelve percent (12%) per annum or the highest
rate permitted by Law.  Further, if any Rent is not received within five (5)
Business Days after becoming due, Tenant shall pay Landlord a late charge equal
to ten percent (10%) of such overdue amount plus any reasonable attorneys’ fees
incurred by Landlord by reason of Tenant’s failure to pay such Rent when
due.  Such late charge represents a fair and reasonable estimate of the costs
Landlord will incur in processing such delinquent payment, and the payment of
late charges and the payment of interest are distinct and separate from one
another in that the payment of interest is to compensate Landlord for the use of
Landlord’s money by Tenant, while the payment of late charges is to compensate
Landlord for the additional administrative expense incurred by Landlord.  If any
payment by Tenant of an amount deemed to be interest results in Tenant having
paid any interest in excess of that permitted by Law, then it is the express
intent of Landlord and Tenant that all such excess amounts theretofore

17

--------------------------------------------------------------------------------

 

collected by Landlord shall be credited against the other amounts owing by
Tenant under this Lease.

F.Right of Landlord to Perform.  Upon any Tenant default, Landlord may (but
shall not be obligated to), at Tenant’s expense, and without waiving or
releasing Tenant from any obligation of Tenant under this Lease, cure such
default and in connection therewith, pay expenses and employ counsel.  All sums
paid by Landlord, including a fifteen percent (15%) administrative fee, and all
penalties, interest and costs incurred in connection therewith, shall be due and
payable by Tenant to Landlord, as an item of additional Rent, on demand by
Landlord.

G.Miscellaneous.  No failure on the part of Landlord to require performance
shall be taken or held to be a waiver of Landlord’s right to enforce such
performance.  Further, the subsequent acceptance of Rent hereunder shall not be
deemed to be a waiver of any preceding breach.  No waiver by Landlord of any
breach shall be effective unless such waiver is in writing.  Notwithstanding
anything to the contrary set forth herein, Landlord’s re-entry to perform acts
of maintenance or preservation of or in connection with efforts to relet the
Premises or any portion thereof, or the appointment of a receiver upon
Landlord’s initiative to protect Landlord’s interest under this Lease shall not
terminate this Lease.

H.Abated Rent.  If this Lease provides for a postponement of any Base Rent,
Tenant’s Pro Rata Share of Operating Expenses, a period of “free” rent, reduced
rent, early occupancy, or other rent concession, such postponed rent, “free”
rent, reduced rent or other rent concession shall be referred to herein as the
“Abated Rent”.  Tenant shall be credited with having paid all of the Abated Rent
on the expiration of the Term only if Tenant has fully, faithfully, and
punctually performed all of Tenant’s obligations hereunder, including the
payment of all Rent (other than the Abated Rent) and all other monetary
obligations and the surrender of the Premises in the physical condition required
by this Lease.  Tenant acknowledges that its right to receive credit for the
Abated Rent is absolutely conditioned upon Tenant’s full, faithful and punctual
performance of its obligations under this Lease.  If a default shall occur
beyond cure periods and as a result of such default the Lease is terminated, the
unamortized portion of the Abated Rent shall immediately become due and payable
in full and this Lease shall be enforced as if there were no such Rent abatement
or other Rent concession.  In such case Abated Rent shall be calculated based on
the full initial Rent payable under this Lease.

20.Limitation of Liability.  Notwithstanding anything to the contrary contained
in this Lease, the liability of Landlord (and of any successor Landlord) to
Tenant (or any person or entity claiming by, through or under Tenant) shall be
limited to the interest of Landlord in the Property.  Tenant shall look solely
to Landlord’s interest in the Property for the recovery of any judgment or award
against Landlord.  No Landlord Party shall be personally liable for any judgment
or deficiency.  Before filing suit for an alleged default by Landlord, Tenant
shall give Landlord and the Mortgagee(s) whom Tenant has been notified hold
Mortgages on the Property, notice and reasonable time to cure the alleged
default.  Tenant and Landlord hereby waive all claims against all Landlord
Parties and Tenant Parties, respectively, for consequential, special or punitive
damages, including lost profits and business interruption except under Section
23.

21.Tenant’s Right to Possession.  Provided Tenant pays the Rent and fully
performs all of its other covenants and agreements under this Lease, Tenant
shall have the right to occupy the Premises without hindrance from Landlord or
any person lawfully claiming through Landlord,

18

--------------------------------------------------------------------------------

 

subject to the terms of this Lease, all Mortgages, insurance requirements and
applicable Law.  This covenant and all other covenants of Landlord shall be
binding upon Landlord and its successors only during its or their respective
periods of ownership of the Property.

22.Intentionally Deleted.

23.Holding Over.  If Tenant fails to surrender the Premises at the expiration or
earlier termination of this Lease in the conditioned required by this Lease, the
continued occupancy of the Premises shall be that of a tenancy at
sufferance.  Tenant shall pay an amount (on a per month basis without reduction
for partial months during the holdover) equal to one hundred fifty percent
(150%) of the greater of (a) the sum of the Base Rent and Tenant’s Pro Rata
Share of Operating Expenses due for the month preceding the holdover or (b) the
then-current fair market gross rental for the Premises as reasonably determined
by Landlord.  No holdover by Tenant or payment by Tenant after the expiration or
early termination of this Lease shall be construed to extend the Term.
Commencing on the thirtieth (30th) day of the holdover, Tenant shall be liable
to Landlord for, and shall protect Landlord from and indemnify, protect and
defend Landlord against, all losses and damages, including any claims made by
any succeeding tenant resulting from such failure to vacate, and any
consequential damages that Landlord suffers from the holdover.

24.Subordination to Mortgages; Financial Statements; Estoppel
Certificates.  Tenant accepts this Lease subject and subordinate to any
mortgage(s), deed(s) of trust, ground lease(s) or other lien(s) now or
subsequently affecting the Premises, the Building or the Property, and to
renewals, modifications, refinancings and extensions thereof (collectively, a
“Mortgage”).  The party having the benefit of a Mortgage shall be referred to as
a “Mortgagee”.  Within ten (10) days after receipt of a written request from a
Mortgagee, Tenant shall execute a commercially reasonable subordination,
non-disturbance and attornment agreement in favor of the Mortgagee, which shall
also provide for notice to Mortgagee of any default or potential termination of
this Lease and a reasonable opportunity to cure any default without obligation
to do so.  In lieu of having the Mortgage be superior to this Lease, a Mortgagee
shall have the right at any time to subordinate its Mortgage to this Lease.  If
requested by a successor-in-interest to all or a part of Landlord’s interest in
this Lease, Tenant shall, without charge, attorn to the
successor-in-interest.  Tenant shall, within ten (10) Business Days after
receipt of a written request from Landlord, execute and deliver to Landlord
and/or its designee an estoppel certificate, a financial statement and other
financial information to those parties as are reasonably requested by Landlord,
certifying to Landlord and/or a Mortgagee and/or a prospective purchaser of the
Property such facts and agreeing to such reasonable notice provisions as
reasonably requested by Landlord. Landlord shall, within ten (10) Business Days
after receipt of a written request from Tenant, execute and deliver to Tenant
and/or its designee an estoppel certificate to those parties as are reasonably
requested by Tenant, certifying to Tenant such facts and agreeing to such
reasonable notice provisions as reasonably requested by Tenant.  Tenant’s
failure to provide any estoppel certificate, a financial statement and other
financial information within the ten (10) Business Day period specified above,
and the continuation of such failure for a period of ten (10) Business Days
after Landlord delivers a second written notice requesting same, shall
constitute a Time Sensitive Default under this Lease.  Neither Mortgagee nor any
successor in interest shall be bound by any payment of Rent for more than one
(1) month in advance, or any amendment or modification of said Lease made
without the express written consent of Mortgagee or said successor in interest.

19

--------------------------------------------------------------------------------

 

Landlord shall, at Tenant’s cost, use commercially reasonable efforts to obtain
from Landlord’s current Mortgagee a subordination, non-disturbance and
attornment agreement (“SNDA”) in substantially the form attached hereto as
Exhibit J for the benefit of Tenant, provided, however, (i) such SNDA shall not
be a condition to the effectiveness of this Lease, (ii) failure to obtain such
SNDA shall not be a default by Landlord hereunder and (iii) Tenant shall
reimburse Landlord for all out-of-pocket costs and fees incurred by Landlord in
obtaining such SNDA (including, without limitation, any fees and costs payable
by Landlord to its Mortgagee in connection with such SNDA, together with
Landlord’s attorneys’ fees) within thirty (30) days of receipt of an invoice for
same.

25.Attorneys’ Fees.  If either party institutes a suit against the other for
violation of or to enforce any covenant or condition of or to interpret this
Lease, or if either party intervenes in any suit in which the other is a party
to enforce or protect its interest or rights, the prevailing party shall be
entitled to all of its costs and expenses, including reasonable attorneys’ fees.

26.Notice.  Any demand, request, approval, consent or notice (collectively, a
“notice”) may be given by either party or its attorney or agent and shall be in
writing and delivered by hand, by nationally recognized overnight air courier
services (such as Federal Express), or by United States Postal Service,
registered or certified mail, return receipt requested, in each case addressed
to the respective party at the address set forth in Section 1.J above or such
other address as designated in writing by either party.  The place to which such
notices shall be sent may be changed by either party giving notice of such
change to the other party in the manner hereinabove provided.  A notice shall be
deemed effective upon receipt or the date sent if it is returned to the
addressor because it is refused, unclaimed, or the addressee has moved.

27.Surrender of Premises.  

A.Meeting.  Landlord and Tenant shall arrange to meet for two (2) joint
inspections of the Premises, the first to occur at least thirty (30) days (but
no more than sixty (60) days) before the last day of the Term, and the second to
occur not later than forty-eight (48) hours after Tenant has vacated the
Premises.  If Tenant fails to arrange such joint inspections and/or participate
in either such inspection after Landlord has reasonably cooperated with
scheduling such inspection, Landlord’s inspection at or after Tenant’s vacating
the Premises shall be conclusively deemed correct for purposes of determining
Tenant’s responsibility for repairs and restoration.

B.Removal.  Upon the expiration of the Term of this Lease, or upon any earlier
termination of this Lease, Tenant shall quit and surrender possession of the
Premises to Landlord in good order and condition, reasonable wear and tear and
repairs which are Landlord’s obligation excepted (and Tenant shall surrender to
Landlord any and all keys to any interior locks within the Premises), and shall,
without expense to Landlord, remove or cause to be removed from the Premises all
debris and rubbish, all furniture, equipment, business and trade fixtures, free
standing cabinet work, moveable partitioning, and other articles of personal
property owned by Tenant or installed or placed by Tenant at its own expense in
the Premises (including without limitation, telecommunications equipment and
excluding data cabling and wiring installed by Tenant), and all similar articles
of any other persons claiming under Tenant (unless Landlord exercises its option
to have any subleases or subtenancies assigned to it), and Tenant shall repair
all damage to the Premises resulting from the removal of such items from the
Premises. Such items not so removed shall be deemed abandoned by Tenant and
title to the same shall thereupon pass to Landlord under

20

--------------------------------------------------------------------------------

 

this Lease as by a bill of sale, but Tenant shall remain responsible for the
cost of removal and disposal of such items, as well as any damage caused by such
removal. All fixtures, equipment, leasehold improvements, Alterations and/or
appurtenances attached to or built into the Premises prior to or during the
Term, whether by Landlord or Tenant and whether at the expense of Landlord or
Tenant, or of both, shall be and remain part of the Premises and shall not be
removed by Tenant at the end of the Term unless otherwise expressly provided for
in this Lease or unless such removal is required by Landlord in which event
Tenant shall remove same at its expense and repair any damage caused by such
removal; provided, that Tenant shall not be required to remove the initial
Landlord Work, and if Landlord desires any Alterations to be removed, Landlord
must notify Tenant of such obligation at the time (if any) that Landlord gives
it consent thereto.  Such fixtures, equipment, leasehold improvements,
Alterations, additions, improvements and/or appurtenances shall include but not
be limited to: all floor coverings, drapes, paneling, built-in cabinetry,
molding, doors, vaults (including vault doors), plumbing systems, security
systems, electrical systems, lighting systems, all fixtures and outlets for the
systems mentioned above for all, radio, telegraph and television purposes, and
any special flooring or ceiling installations but shall not include any business
or trade fixtures or equipment that can be removed without damage to the
Premises or which can be removed with minor damage, which Tenant shall
repair.  Notwithstanding anything to the contrary set forth in the foregoing, in
no event will Tenant be required to remove any of the initial Landlord Work as
described in Exhibit E.  Tenant shall, at Tenant’s sole cost, remove any
Alterations, excluding carpeting, so designated by Landlord at the time of its
consent to the Alterations, and repair any damage caused by such removal.

C.Survival of Obligations.  All obligations of Tenant and Landlord under this
Lease not fully performed as of the expiration or earlier termination of the
Term shall survive the expiration or earlier termination of the Term.  If any
repairs to the Premises are required and not covered by the Security Deposit,
Tenant shall pay to Landlord the reasonable amount necessary to repair and
restore the Premises as provided in this Lease and/or to discharge Tenant’s
obligation for unpaid amounts due or to become due to Landlord which are noted
at the required inspections.  Landlord shall provide reasonable evidence of such
expense.  Any otherwise unused Security Deposit shall be credited against the
amount payable by Tenant under this Lease.

Notwithstanding anything to the contrary contained in this Lease, Tenant shall
at its sole cost and expense and upon the expiration or earlier termination of
this Lease complete the restoration work to the Premises as more particularly
set forth on Exhibit I attached hereto and made a part hereof.

28.Hazardous Materials.

A.Restrictions.  No Hazardous Material (defined in Exhibit H) (except for de
minimis quantities of household cleaning products and office supplies used in
the ordinary course of Tenant’s business at the Premises and products stored
and/or distributed by Tenant in their original, sealed and unopened containers,
in each case that are used, kept and disposed of in compliance with Laws) shall
be brought upon, used, kept or disposed of in or about the Premises, the
Building, the Property or the Project by any Tenant Parties or any of Tenant’s
transferees, contractors or licensees.  

B.Remediation.  Tenant shall promptly notify Landlord if it suspects
Contamination in the Premises.  Any remediation of Contamination caused by a
Tenant Party or its contractors or

21

--------------------------------------------------------------------------------

 

invitees which is required by Law or which is deemed reasonably necessary by
Landlord, in Landlord’s opinion, shall be performed by Landlord and Tenant shall
reimburse Landlord for the reasonable cost thereof.

C.Hazardous Materials.  Notwithstanding anything to the contrary in this Section
28, Tenant shall have no liability of any kind to Landlord with respect to
Hazardous Materials which were present upon, in or under the Premises, the
Building, the Property or the Project prior to the date that Tenant first
occupied the Premises.

29.Miscellaneous.

A.Governing Law; Jurisdiction and Venue; Severability; Paragraph Headings.  This
Lease shall be interpreted, construed and enforced in accordance with the Laws
of the state in which the Property is located.  All obligations under this Lease
are performable in the county or other jurisdiction where the Property is
located, which shall be venue for all legal actions.  If any term or provision
of this Lease shall be invalid or unenforceable, then such term or provision
shall be automatically reformed to the extent necessary to render such term or
provision enforceable, without the necessity of execution of any amendment or
new document, the remainder of this Lease shall not be affected, and each
remaining and reformed provision of this Lease shall be valid and enforced to
the fullest extent permitted by Law.  The headings and titles to the Sections of
this Lease are for convenience only and shall have no effect on the
interpretation of any part of this Lease.  The words “include”, “including” and
similar words will not be construed restrictively to limit or exclude other
items not listed.

B.Recording.  Tenant shall not record this Lease or any memorandum without
Landlord’s prior written consent.

C.Force Majeure.  Whenever a period of time is prescribed for the taking of an
action by Landlord or Tenant, the period of time for the performance of such
action (other than the payment of Rent and other amounts due hereunder) shall be
extended by the number of days that the performance is actually delayed due to
strikes, acts of God, shortages of labor or materials, war, terrorist attacks,
civil disturbances, closures and delays required by governmental orders and
guidance documents under applicable Laws, pandemics, and other causes beyond the
reasonable control of the performing party (each a “Force Majeure”). In no event
shall Force Majeure extend the date that any payment of Rent due or payable
under this Lease nor shall Force Majeure excuse Tenant’s obligations to pay Rent
under this Lease.   

D.Transferability; Release of Landlord.  Landlord shall have the right to
transfer and assign, in whole or in part, all of its rights and obligations
under this Lease and in the Building and/or Property, and upon such transfer
Landlord shall be released from any further obligations hereunder, and Tenant
agrees to look solely to the successor in interest of Landlord for the
performance of such obligations.

E.Brokers.  Tenant and Landlord represent to the other that it has dealt
directly with and only with the Brokers in connection with this Lease.  Tenant
and Landlord shall each indemnify the other against all costs, expenses,
attorneys’ fees, liens and other liability for commissions or other compensation
claimed by any broker or agent claiming the same by, through

22

--------------------------------------------------------------------------------

 

or under the indemnifying party, other than the broker(s) specifically
identified above.  Landlord shall pay all commissions due to the Broker.

F.Authority.  Tenant covenants, warrants and represents that each individual
executing, attesting and/or delivering this Lease on behalf of Tenant is
authorized to do so on behalf of Tenant, this Lease is binding upon and
enforceable against Tenant; and Tenant is duly organized and legally existing in
the state of its organization and is qualified to do business in the state in
which the Premises are located.  Landlord covenants, warrants and represents
that each individual executing, attesting and/or delivering this Lease on behalf
of Landlord is authorized to do so on behalf of Landlord, this Lease is binding
upon and enforceable against Landlord; and Landlord is duly organized and
legally existing in the state of its organization and is qualified to do
business in the state in which the Premises are located.  

G.Time is of the Essence; Relationship; Successors and Assigns.  Time is of the
essence with respect to Tenant’s performance of its obligations and the exercise
of any expansion, renewal or extension rights or other options granted to
Tenant.  This Lease and the covenants and conditions in this Lease shall inure
only to the benefit of and be binding only upon Landlord and Tenant and their
permitted successors and assigns.

H.Survival of Obligations.  The expiration of the Term, whether by lapse of time
or otherwise, shall not relieve either party of any obligations which accrued
prior to or which may continue to accrue after the expiration or early
termination of this Lease.  Without limiting the scope of the prior sentence, it
is agreed that the obligations under Sections 4, 6, 8, 12, 13, 19, 20, 23, 27
and 28 shall survive the expiration or early termination of this Lease.

I.Binding Effect.  Landlord has delivered a copy of this Lease to Tenant for
Tenant’s review only, and the delivery of it does not constitute an offer to
Tenant or an option.  This Lease shall not be effective against any party hereto
until an original copy of this Lease has been signed by such party and delivered
to the other party and, if required, upon approval by Landlord’s Mortgagee.  

J.Full Agreement; Amendments.  This Lease contains the parties’ entire agreement
regarding the subject matter hereof.  All understandings, discussions, and
agreements previously made between the parties, written or oral, are superseded
by this Lease, and neither party is relying upon any warranty, statement or
representation not contained in this Lease.  The exhibits and riders attached
hereto are incorporated herein and made a part of this Lease for all purposes.

K.OFAC List Representation.  Tenant hereby represents and warrants to Landlord
that neither Tenant nor any of its officers, directors, shareholders, partners,
members or affiliates is or will be an entity or person: (i) that is listed in
the annex to, or is otherwise subject to the provisions of, Executive Order
13224 issued on September 24, 2001 (“EO 13224”); (ii) whose name appears on the
United States Treasury Department’s Office of Foreign Assets Control (“OFAC”)
most current list of “Specifically Designated National and Blocked Persons”
(which list may be published from time to time in various mediums including, but
not limited to, the OFAC website, http:www.treas.gov/ofac/t11sdn.pdf); (iii) who
commits, threatens to commit or supports “terrorism,” as that term is defined in
EO 13224; or (iv) who is otherwise affiliated with any entity or person listed
above.

23

--------------------------------------------------------------------------------

 

L.Reserved Rights.  Any rights not expressly granted by Landlord in this Lease
are reserved by Landlord.

M.Transportation and Energy Management.  Tenant shall fully comply with all
present and future commercially reasonable programs intended to manage parking,
transportation, traffic, energy or any other programs affecting the Property.

Tenant acknowledges that Landlord may be required to disclose certain
information concerning energy performance for the Premises and/or the Project
pursuant to applicable law, including California Public Resources Code Section
35402.10 and the regulations adopted pursuant thereto (collectively, the “Energy
Disclosure Requirements”) and Tenant hereby consents to such disclosures.  If
Tenant contracts directly for the provision of utilities to the Premises, Tenant
shall promptly provide Landlord with copies of Tenant’s utility bills and other
information as may be necessary to allow Landlord to make the required
disclosures, or, at Landlord’s option, Tenant shall execute and deliver to
Landlord instruments enabling Landlord to obtain such information from the
utility provider.  Tenant acknowledges that Landlord shall not be required to
notify Tenant of the making of such required disclosures, and Tenant releases
Landlord from any claims, losses, costs, damages and liabilities arising out of
or related to such disclosures.  The provisions of this Section 29.M shall
survive the expiration or earlier termination of this Lease.

N.Signage. Subject to the terms of this Section 29N, during the Term, but only
so long as (a) Tenant occupies at least 50% of the Premises  and (b) no event of
default has occurred under this Lease and continued beyond any applicable notice
and cure period, Landlord shall, at Tenant’s expense, (i) install Project
standard suite identification signage on the glass to the right of the main door
accessing the Premises (the “Suite Signage”) and (ii) install Project standard
Tenant identification on approximately fifty percent (50%) of the Building
Monument sign (the “Monument Signage”). Tenant may install, at Tenant’s expense,
a new monument sign with Project standard Tenant identification (the “New
Signage”).  Such installation shall be performed by a party designated by
Landlord.  Further, in the event that the conditions set forth in the first
sentence of this Section 29N are no longer satisfied, or following the
expiration or termination of this Lease, Landlord may cause the Suite Signage,
New Signage and/or Monument Signage to be removed, at Tenant’s sole cost and
expense.  The location, size, material, construction, font, color and design of
any such alternative identification signage shall be subject to (A) the prior
written approval of Landlord (which approval shall not be unreasonably withheld,
conditioned or delayed), (B) compliance with Property signage standards, and
(C) compliance with applicable Laws and any restrictive covenants applicable to
the Property.  Further, in the event that the conditions set forth in the first
sentence of this Section 29N are no longer satisfied, or following the
expiration or termination of this Lease, Landlord may cause the directory
signage (if applicable) and suite identification signage to be removed, at
Tenant’s sole cost and expense.

O.Civil Code Section 1938 Disclosure.  For purposes of Section 1938(a) of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges, that neither the Building, the Project nor the Premises has
undergone inspection by a Certified Access Specialist (CASp) (defined by
California Civil Code Section 55.52). Pursuant to California Civil Code Section
1938, Tenant is hereby notified that a CASp can inspect the Premises and
determine whether the Premises complies with all of the applicable
construction-related accessibility standards under state law.  Although state
law does not require a CASp inspection of the Premises,

24

--------------------------------------------------------------------------------

 

Landlord may not prohibit Tenant from obtaining a CASp inspection of the
Premises for the occupancy of the Tenant, if requested by Tenant.  Landlord and
Tenant shall mutually agree on the arrangements for the time and manner of any
CASp inspection, the payment of the fee for the CASp inspection and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the Premises.

P.Fitness Center.  Provided that Tenant is faithfully performing its obligations
under this Lease, Tenant’s employees shall have the privilege of using the
Project’s fitness center at no additional charge, subject to execution of
Landlord’s standard waiver by such employees, payment of deposits for such
employees’ key FOBs, and Landlord’s rules and regulations pertaining to
same.  Tenant acknowledges that Landlord’s costs of maintaining and repairing
the Project’s fitness center are included in Operating Expenses.

Q.Exhibits.  All exhibits attached hereto are by this reference incorporated
fully herein.  

[Remainder of page intentionally left blank]

 




25

--------------------------------------------------------------------------------

 

Landlord and Tenant have executed this Lease as of the Effective Date specified
below Landlord’s signature.

 

 

LANDLORD:

 

 

 

REGENCY TASMAN HOLDINGS, LLC,

 

a Delaware limited liability company

 

 

 

By:

Regency Tasman JV, LLC,

 

 

a Delaware limited liability company,

 

 

its Sole Member

 

 

 

 

By:

Regency Tasman, LLC,

 

 

 

a Delaware limited liability company,

 

 

 

its Authorized Signatory

 

 

 

 

 

By:

Lionstone VATC, LLC,

 

 

 

 

a Delaware limited liability company,

 

 

 

 

its Non-Member Manager

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 

 

 

 

 

 

Effective Date:

 

, 2020

 

 

 

TENANT:

 

 

 

SMART MODULAR TECHNOLOGIES, INC.,

 

a California corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Effective Date:

 

 

, 2020

 

 

 

 

26

--------------------------------------------------------------------------------

 

[gdbivp0m03az000001.jpg]

 

 

Exhibit A-1-1

--------------------------------------------------------------------------------

 

 

[gdbivp0m03az000002.jpg]

 

 

Exhibit A-2-1

--------------------------------------------------------------------------------

 

Exhibit B

Legal Description of Property

All that certain land situated in the State of California, County of Santa
Clara, described as follows:

THE LAND DESCRIBED BELOW IS SITUATED IN THE CITY OF MILPITAS, COUNTY OF SANTA
CLARA, STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

PARCEL ONE:

ALL OF PARCELS 1, 2 AND 3, AS SHOWN UPON THAT CERTAIN MAP ENTITLED, “AMENDED
PARCEL MAP BEING ALL LOTS 1, 2, 3, AND 4 AND BEING A PORTION OF THE RANCHO
RINCON DE LOS ESTEROS”, WHICH MAP WAS FILED FOR RECORD IN THE OFFICE OF THE
RECORDER OF THE COUNTY OF SANTA CLARA, STATE OF CALIFORNIA, ON NOVEMBER 2, 1984
IN BOOK 534 OF MAPS, AT PAGES 47 AND 48.

PARCEL TWO:

ALL OF PARCELS 1, 2, 3, 4, 5, 6, 7 AND 8 AS SHOWN UPON THAT CERTAIN MAP
ENTITLED, “PARCEL MAP, BEING ALL OF PARCEL 6 AS SHOWN ON PARCEL MAP RECORDED IN
BOOK 534 OF MAPS, AT PAGES 47 AND 48”, WHICH MAP WAS FILED FOR RECORD IN THE
OFFICE OF THE RECORDER OF THE COUNTY OF SANTA CLARA, STATE OF CALIFORNIA ON JULY
29, 1985 IN BOOK 546 OF MAPS, PAGES 45, 46 AND 47.

EXCEPTING FROM PARCELS ONE AND TWO ABOVE DESCRIBED THOSE PORTIONS THEREOF AS
CONVEYED BY FINAL ORDER OF CONDEMNATION TO THE CITY OF MILPITAS, A MUNICIPAL
CORPORATION RECORDED FEBRUARY 5, 1998 AS INSTRUMENT NO. 14041373, OF OFFICIAL
RECORDS.

APN:

086-02-044 (Affects Parcel 2 of Parcel One)

086-02-045 (Affects Parcel 1 of Parcel One)

086-02-053 (Affects Parcel 3 of Parcel Two)

086-02-054 (Affects Parcel 4 of Parcel Two)

086-02-055 (Affects Parcel 5 of Parcel Two)

086-02-056 (Affects Parcel 6 of Parcel Two)

086-02-057 (Affects Parcel 7 of Parcel Two)

086-02-058 (Affects Parcel 8 of Parcel Two)

086-02-078 (Affects Parcel 3 of Parcel One)

086-02-079 (Affects Parcel 1 of Parcel Two)

086-02-080 (Affects Parcel 2 of Parcel Two)

 

 

Exhibit B-1

--------------------------------------------------------------------------------

 

Exhibit C

Rules and Regulations

1.

Except as permitted by the Lease, no sign, placard, picture, advertisement, name
or notice shall be installed or displayed on any part of the outside or inside
of the Building without the prior written consent of the Landlord (such consent
shall not be unreasonably withheld, conditioned or delayed) under the
Lease.  Landlord shall have the right to remove, at Tenant’s expense and without
notice, any sign installed or displayed in violation of this rule.  All approved
signs or lettering on doors and walls shall be printed, painted, affixed or
inscribed at Tenant’s expense by a vendor designated or approved by
Landlord.  In addition, Landlord reserves the right to change from time to time
the format of the signs or lettering and to require previously approved signs or
lettering to be appropriately altered at Landlord’s sole cost and expense.

2.

Except to the extent previously approved by Landlord, if Landlord objects in
writing to any curtains, blinds, shades or screens attached to or hung in or
used in connection with any window or door of the Premises, Tenant shall
immediately discontinue such use.  No awning shall be permitted on any part of
the Premises.  Tenant shall not place anything or allow anything to be placed
against or near any glass partitions or doors or windows which may appear
unsightly, in the opinion of Landlord, from outside the Premises.

3.

Tenant shall not obstruct any sidewalks, halls, passages, exits, entrances,
elevators, or stairways of the Building.  Except as reasonably necessary to
allow Tenant to perform its repair and maintenance obligations under the Lease,
neither Tenant not any employee or invitee of Tenant shall go upon the roof of
the Building.

4.

Any directory of the Building, if provided, will be exclusively for the display
of the name and location of tenants only and Landlord reserves the right to
exclude any other names.  

5.

Tenant shall be responsible for providing janitorial service for the Premises at
its sole cost and expense, and Tenant hereby acknowledges that Landlord shall
have no obligation whatsoever to provide janitorial service to the
Premises.  The janitorial services shall be performed by Tenant’s employees or a
bonded janitorial contractor, which contractor (if applicable) shall be
reasonably approved by Landlord.  Tenant shall comply with all reasonable rules
and regulations which Landlord may reasonably establish for the proper
functioning and protection of any common systems of the Building, provided that
Tenant has been given written notice of same.  Landlord shall not in any way be
responsible to any Tenant for any loss of property caused by the janitor on the
Premises or for any damage to any Tenant’s property by the janitor or any other
employee of Tenant or any other third party.

6.

The toilet rooms, toilets, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed.  No
foreign substance of any kind whatsoever shall be thrown into any of them, and
the expense of any breakage, stoppage or damage resulting from the violation of
this rule shall be borne by the Tenant who, or whose employees or invitees,
shall have caused it.

Schedule C-1

--------------------------------------------------------------------------------

 

7.

Tenant shall store all its trash and garbage within its Premises or in
designated trash receptacles outside the Building.  Tenant shall not place in
any trash box or receptacle any material which cannot be disposed of in the
ordinary and customary manner of trash and garbage disposal.  All garbage and
refuse disposal shall be made in accordance with directions issued from time to
time by Landlord.  Tenant will comply with any and all recycling procedures
reasonably designated by Landlord.

8.

Landlord will furnish Tenant the Building standard number of keys free of charge
to each door in the Premises that has a passage way lock.  Landlord may charge
Tenant a reasonable amount for any additional keys, and Tenant shall not make or
have made additional keys on its own.  Tenant shall not alter any lock or
install a new or additional lock or bolt on any door of its Premises.  Tenant,
upon the termination of its tenancy, shall deliver to Landlord the keys of all
doors which have been furnished to Tenant, and in the event of loss of any keys
so furnished, shall pay Landlord for Landlord’s cost to re‑key the applicable
door(s) of the Premises.

9.

If Tenant requires telephone, data, burglar alarm or similar service, the cost
of purchasing, installing and maintaining such service shall be borne solely by
Tenant.  No boring or cutting for wires will be allowed without the prior
written consent of Landlord (such consent shall not be unreasonably withheld,
conditioned or delayed).

10.

Tenant shall not place a load upon any floor which exceeds the load per square
foot which such floor was designed to carry and which is allowed by law.  Heavy
objects shall stand on such platforms as determined by Landlord to be necessary
to properly distribute the weight.  Business machines and mechanical equipment
belonging to Tenant which cause noise or vibration that may be transmitted to
the structure of the Building or to any space in the Building to such a degree
as to be reasonably objectionable to Landlord or to any tenants shall be placed
and maintained by Tenant, at Tenant’s expense, on vibration eliminators or other
devices sufficient to eliminate the noise or vibration.  Landlord will not be
responsible for loss of or damage to any such equipment or other property from
any cause, and all damage done to the Building by maintaining or moving such
equipment or other property shall be repaired at the expense of Tenant.

11.

Landlord shall in all cases retain the right to control and prevent access to
the Building of all persons whose presence in the reasonable judgment of
Landlord would be prejudicial to the safety, character, reputation or interests
of the Building and its tenants, provided that nothing contained in this rule
shall be construed to prevent such access to persons with whom any tenant
normally deals in the ordinary course of its business, unless such persons are
engaged in illegal activities.  Landlord shall not be liable for damages for any
error with regard to the admission to or exclusion from the Building of any
person.

12.

Tenant shall not use any method of heating or air conditioning other than that
supplied or approved in writing by Landlord.  Tenant shall not permit space
heaters in the Premises.

13.

Tenant shall not waste electricity, water or air conditioning.  Tenant shall
close and lock the doors of the Premises when Tenant is not present upon the
Premises.

Schedule C-2

--------------------------------------------------------------------------------

 

14.

Tenant shall not install any radio or television antenna, satellite dish,
loudspeaker or other device on the roof or exterior walls of the Building
without Landlord’s prior written consent, which consent may be withheld in
Landlord’s sole discretion, and which consent may in any event be conditioned
upon Tenant’s execution of Landlord’s standard form of license
agreement.  Tenant shall be responsible for any interference caused by such
installation.

15.

Tenant shall not mark, drive nails, screw or drill into the partitions,
woodwork, plaster, or dry wall (except for pictures, tackboards and customary
office uses). Except to the extent approved by Landlord under the Lease, Tenant
shall not (a) cut or bore holes for wires or (b) affix any floor covering to the
floor of the Premises.  Tenant shall repair any damage, including damage
resulting from noncompliance with this rule.

16.

Tenant shall not install, maintain or operate upon the Premises any vending
machine without Landlord’s prior written consent, except that Tenant may install
food and drink vending machines solely for the convenience of its employees.

17.

No cooking shall be done or permitted by any tenant on the Premises, except that
Underwriters’ Laboratory approved microwave ovens or equipment for brewing
coffee, tea, hot chocolate and similar beverages shall be permitted provided
that such equipment and use is in accordance with all applicable Regulations.

18.

Tenant shall not use any hand trucks except those equipped with the rubber tires
and side guards, and may use such other material-handling equipment as Landlord
may approve.  Tenant shall not bring any other vehicles of any kind into the
Building.  Forklifts which operate on asphalt areas shall only use tires that do
not damage the asphalt.

19.

Tenant shall not permit any motor vehicles to be washed or mechanical work or
maintenance of motor vehicles to be performed in any parking lot.

20.

Tenant shall not use the name of the Building and/or the Project in connection
with or in promoting or advertising Tenant’s business, except that Tenant may
include the Building name in Tenant’s address.  Landlord shall have the right,
exercisable without notice and without liability to any tenant, to change the
name and address of the Building.

21.

Tenant shall not permit smoking or carrying of lighted cigars, cigarettes,
e‑cigarettes or vapor cigarettes (nor hookahs) other than in areas designated by
Landlord as smoking areas.

22.

Canvassing, soliciting, distribution of handbills or any other written material
in the Building and/or the Project is prohibited and each tenant shall cooperate
to prevent the same.  No tenant shall solicit business from other tenants or
permit the sale of any good or merchandise in the Building and/or the Project
without the written consent of Landlord.

23.

No firearms or weapons of any kind are allowed within the Building or Project.

24.

Tenant shall not permit any animals (including birds and other fowl), reptiles,
amphibians or fish (including fish tanks), other than service animals, e.g.
seeing-eye dogs, to be brought or kept in or about the Premises or any common
area of the Building.

Schedule C-3

--------------------------------------------------------------------------------

 

25.

Tenant shall reasonably comply with Landlord’s recycle policy for the Building
and/or the Project, including, without limitation, sorting and separating its
trash into separate recycling containers as required by law or which may be
furnished by Landlord and located in the Premises.  Landlord reserves the right
to refuse to collect or accept from Tenant any trash that is not separated and
sorted as required by law or pursuant to Landlord’s reasonable recycling policy,
and to require Tenant to arrange for such collection at Tenant’s cost, utilizing
a contractor reasonably satisfactory to Landlord.

26.

Tenant acknowledges that the Building, at Landlord’s option, may be operated in
accordance with standards for the certification of environmentally sustainable,
high performance buildings or aspects of their performance, including the U.S.
EPA’s Energy Star® rating and, U.S. Green Building Council’s Leadership in
Energy and Environmental Design program’s standards, as the same are amended or
replaced from time to time and similar “green building” standards (hereinafter
collectively referred to as “Green Building Standards”).  To support Landlord’s
sustainability practices, Tenant is encouraged to use reasonable efforts to use
proven energy, water carbon reduction, and other sustainable measures, such as
for example using energy efficient bulbs in task lighting, installing lighting
controls, such as automatic sensors; turning off lights at the end of the work
day; and utilizing water filtration systems to avoid the use of bottled water.

27.

With respect to all construction, alterations and/or repair work performed by
Tenant and/or its contractors, Tenant shall (and shall cause its contractors to)
comply with the “Tenant Interior Improvement Construction Rules and Regulations”
handbook that has been provided to Tenant by Landlord.

28.

These Rules and Regulations are in addition to, and shall not be construed to in
any way modify or amend, in whole or in part, the terms, covenants, agreements
and conditions of any lease of any premises in the Building.  Landlord may waive
any one or more of these Rules and Regulations for the benefit of any particular
tenant or tenants, but no such waiver by Landlord shall be construed as a waiver
of such Rules and Regulations in favor of any other tenant or tenants, nor
prevent Landlord from thereafter enforcing any such Rules and Regulations
against any or all of the tenants of the Building; provided, however, Landlord
shall use commercially reasonable efforts to enforce or waive these Rules and
Regulations generally equally and uniformly as against any or all of the tenants
of the Project.

29.

Landlord reserves the right to make such other reasonable rules and regulations
as in its judgment may from time to time be needed for safety and security, for
care and cleanliness of the Building and for the preservation of good order in
and about the Building.  Tenant agrees to abide by all such rules and
regulations herein stated and any additional rules and regulations which are
adopted.  Tenant shall be responsible for the observance of all of the foregoing
rules by Tenant’s employees, agents, clients, customers, invitees and guests.

 

Schedule C-4

--------------------------------------------------------------------------------

 

Exhibit D

Commencement Letter

Re:

Lease Agreement dated _____________, 2020 (the “Lease”), between REGENCY TASMAN
HOLDINGS, LLC, a Delaware limited liability company (“Landlord”), and SMART
MODULAR TECHNOLOGIES, INC., a California corporation (“Tenant”), for the
Premises, the Rentable Square Footage of which is 21,365 rentable square feet,
located in the Building located at 1390 McCarthy Boulevard, Milpitas,
California.  Unless otherwise specified, all capitalized terms used herein shall
have the same meanings as in the Lease.

Landlord and Tenant agree that:

Landlord has fully completed all Landlord Work required under the terms of the
Lease, if any.

Tenant has accepted possession of the Premises.  The Premises are usable by
Tenant as intended; Landlord has no further obligation to perform any Landlord
Work or other construction, and Tenant acknowledges that both the Building, the
Project and the Premises are satisfactory in all respects.

The Commencement Date of the Lease is ______________, 20__.

The Expiration Date of the Lease is the last day of ______________, ______.

Tenant’s Address at the Premises after the Commencement Date is:

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

Phone:

 

 

 

Fax:

 

 

 

All other terms and conditions of the Lease are ratified and acknowledged to be
unchanged.

[Signature Page Follows]




Exhibit D-1

--------------------------------------------------------------------------------

 

EXECUTED as of ______________, 20__.

 

 

LANDLORD:

 

 

 

REGENCY TASMAN HOLDINGS, LLC,

 

a Delaware limited liability company

 

 

 

By:

Regency Tasman JV, LLC,

 

 

a Delaware limited liability company,

 

 

its Sole Member

 

 

 

 

By:

Regency Tasman, LLC,

 

 

 

a Delaware limited liability company,

 

 

 

its Authorized Signatory

 

 

 

 

 

By:

Lionstone VATC, LLC,

 

 

 

 

a Delaware limited liability company,

 

 

 

 

its Non-Member Manager

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 

 

 

TENANT:

 

 

 

SMART MODULAR TECHNOLOGIES, INC.,

 

a California corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Exhibit D-2

--------------------------------------------------------------------------------

 

Exhibit E

Work Letter

This Work Letter is attached as an Exhibit to a Lease Agreement (the “Lease”)
between REGENCY TASMAN HOLDINGS, LLC, a Delaware limited liability company, as
Landlord, and SMART MODULAR TECHNOLOGIES, INC., a California corporation, as
Tenant, for the Premises, the Rentable Square Footage of which is 21,365
rentable square feet, located in the Building.  Unless otherwise specified, all
capitalized terms used in this Work Letter shall have the same meanings as in
the Lease.  In the event of any conflict between the Lease and this Work Letter,
the latter shall control.

1.Approved Construction Documents.

(A)Final Space Plan.  Prior to the execution of this Lease, Landlord and Tenant
have approved a detailed space plan for the construction of certain improvements
in the Premises, which space plan has been prepared by Studio G Architects,
dated October 7, 2020 (“Final Space Plan”), a copy of which is attached hereto
as Schedule E-1 and made a part hereof.

(B)Tenant’s Representative.  Tenant has designated Bruce Goldberg as its sole
representative with respect to the matters set forth in this Work Letter, who
shall have the full authority and responsibility to act on behalf of Tenant as
required in this Work Letter.

(C)Construction Documents.  Following Landlord’s execution of the Lease, based
upon and in conformity with the Final Space Plan, Landlord’s designated
architectural/engineering firm shall prepare and submit to Tenant all finished
and detailed architectural drawings and specifications (the “Construction
Documents”).  The parties approve Studio G Architects as the architect.  In
addition, Landlord shall advise Tenant of the number of days of Tenant Delay (as
defined below) in the Construction Documents, if any, attributable to
extraordinary requirements (if any) contained in the Final Space Plan, including
without limitation, Tenant’s selection of non-Building standard equipment or
materials (if any).  Landlord (or its designated representative) reserves the
right to designate the location(s) of all of Tenant’s mechanical, electrical or
other equipment and the manner in which such equipment will be connected to
Project systems.

(D)Approved Construction Documents.  Within five (5) Business Days after
receipt, Tenant shall approve or disapproved the Construction Documents,
provided, however, Tenant may only disapprove the Construction Documents to the
extent the Construction Documents are inconsistent with the Final Space Plan and
only if Tenant delivers to Landlord, within such 5 Business Day period, specific
changes proposed by Tenant which are consistent with the Final Space Plan and do
not constitute changes which would result in any of the circumstances described
in subsections (i) through (v) below.  If Tenant disapproves the Construction
Documents within such 5 Business Day period (to the extent permitted per above),
Landlord shall revise the Construction Documents within five (5) Business Days
accordingly and resubmit to Tenant, which Tenant shall approve and return to
Landlord within 5 Business Days after receipt. If Tenant fails to approve or
disapprove (to the extent permitted per above) within such 5 Business Day
period, Tenant shall be deemed to have approved the Construction
Documents.  Upon Tenant’s approval, the Construction Documents shall become the
“Approved Construction Documents”.  By granting approval of the Construction
Documents (whether such approval is expressly granted or

Exhibit E-1

--------------------------------------------------------------------------------

 

deemed given as provided above), Tenant shall be deemed to have confirmed by
means of calculations or metering that the available capacity of the Project
electrical system will support Tenant’s electrical requirements.

Notwithstanding the foregoing, Tenant may not request changes to the
Construction Documents that (i) are inconsistent with the Final Space Plan, (ii)
constitute changes that would result in Tenant Delay, (iii) increase the cost of
designing or constructing the Landlord Work above the cost for the work set
forth in the Final Space Plan, (iv) are of lower quality than the quality of
standard tenant improvement items for the Building, or (v) require any changes
to the base, shell and core or structural improvements of the Building.  Once
the Approved Construction Documents have been finalized, Tenant may not request
any changes thereto without the prior approval of Landlord, which may be
withheld in its sole discretion.

2.[intentionally omitted].  

3.[intentionally omitted].  

4.Construction.

(A)General Terms.  Subject to the terms of this Work Letter, Landlord agrees to
cause a contractor designated by Landlord (the “Contractor”) (i) working with
the architect, to obtain all applicable building permits for the Landlord Work
(as defined below) (collectively, the “Permits”), and (ii) to promptly (subject
to Tenant Delay and Force Majeure) construct the tenant improvements depicted on
the Approved Construction Documents (the “Landlord Work”), in compliance with
such Permits and all applicable laws in effect at the time of construction, and
in good workmanlike manner. Except with respect to the Demo Room (as defined in
Section 5(B) below) or as otherwise provided herein, Landlord shall pay for the
cost of the design, permitting, and construction of the Landlord Work
(turn-key). Tenant acknowledges that Landlord is not an architect or engineer,
and that the Landlord Work will be designed and performed by independent
architects, engineers and contractors. Accordingly, Landlord does not guarantee
or warrant that the Approved Construction Documents will comply with Laws or be
free from errors or omissions, nor that the Landlord Work will be free from
defects, and Landlord will have no liability therefor.  In the event of such
errors, omissions or defects, and upon Tenant’s written request, Landlord will
use commercially reasonable efforts to cooperate with Tenant in enforcing any
applicable warranties.  In addition, Landlord’s approval of the Construction
Documents or the Landlord Work shall not be interpreted to waive or otherwise
modify the terms and provisions of the Lease. Tenant acknowledges that the
Approved Construction Documents must comply with (i) the definitions used by
Landlord for the electrical terms used in this Work Letter, (ii) the electrical
and HVAC design capacities of the Project, (iii) Landlord’s policies concerning
communications and fire alarm services, and (iv) Landlord’s policies concerning
Tenant’s electrical design parameters, including harmonic distortion.  Upon
Tenant’s request, Landlord will provide Tenant a written statement outlining
items (i) through (iv) above.

(B)ADA Compliance. Tenant shall, at its expense, be responsible for any ADA
compliance work (and any applicable state accessibility standard) triggered by
Tenant’s Alterations or Tenant’s specific use of the Premises, beyond general
office, administrative, R&D, design and engineering use.  Landlord shall not be
responsible for determining whether Tenant is a public accommodation under ADA
or whether the Approved Construction Documents comply

Exhibit E-2

--------------------------------------------------------------------------------

 

with ADA requirements, including submission of the Approved Construction
Documents for review by appropriate state agencies.  Such determinations, if
desired by Tenant, shall be the sole responsibility of Tenant.  

(C)Substantial Completion.  The Landlord Work shall be deemed to be
“Substantially Complete” on the date that all Landlord Work (other than any
details of construction, mechanical adjustment or any other similar matter, the
noncompletion of which does not materially interfere with Tenant’s use or
occupancy of the Premises (collectively, the “Punch List Items”)) has been
performed.  Time is of the essence in connection with the obligations of
Landlord and Tenant under this Work Letter.  Except as set forth in Section 3A,
Landlord shall not be liable or responsible for any claims incurred (or alleged)
by Tenant due to any delay in achieving Substantial Completion for any
reason.  Tenant’s sole and exclusive remedy for any delay in achieving
Substantial Completion for any reason other than Tenant Delay (defined below)
shall be the resulting postponement (if any) of the commencement of rental
payments under the Lease.  “Tenant Delay” means any act or omission of Tenant or
its agents, employees, vendors or contractors that actually delays the
Substantial Completion of the Landlord Work, including:  (i) Tenant’s failure to
furnish information or approvals within any time period specified in this Lease,
including the failure to prepare or approve preliminary or final plans by any
applicable due date; (ii) Tenant’s selection of non-building standard equipment
or materials; (iii) changes requested or made by Tenant to previously approved
plans and specifications; (iv) activities or performance of work in the Premises
by Tenant or Tenant’s contractor(s) during the performance of the Landlord Work;
or (v) Tenant’s failure to pay the Demo Room Costs (as defined in Section 5.B.
below) when required.

5.Costs.

(A)Change Orders and Cost Overruns.  Landlord’s approval is required in advance
of all changes to, and deviations from, the Approved Construction Documents
(each, a “Change Order”), including any (i) omission, removal, alteration or
other modification of any portion of the Landlord Work, (ii) additional
architectural or engineering services, (iii) changes to materials, whether
building standard materials, specially ordered materials, or specially
fabricated materials, or (iv) cancellation or modification of supply or
fabrication orders.  In the event Tenant requests any changes, change orders or
modifications to the Construction Documents and/or the Approved Construction
Documents (which Landlord subsequently approves) which increase the cost to
construct the Landlord Work above the final agreed turn-key buildout described
in the Final Space Plan (“Cost Overruns”), Tenant shall pay such increased cost
to Landlord, plus an amount equal to three percent (3%) of the amount of such
Cost Overruns (to compensate Landlord for its time and efforts in connection
with such Change Orders) (the “Supervision Fee”)), immediately upon Landlord’s
request therefor, and, in any event, prior to the date Landlord causes the
Contractor to commence construction of the Landlord Work.  If such Change Orders
delay Landlord’s completion of the Landlord Work set forth on the Final Space
Plan, then such delay shall constitute a “Tenant Delay”.  Landlord may stop or
decline to commence all or any portion of the Landlord Work until such payment
(or prepayment) of Cost Overruns and Supervision Fee is received.  On or before
the Commencement Date, and as a condition to Tenant’s right to take possession
of the Premises, Tenant shall pay Landlord the entire amount of all Cost
Overruns and Supervision Fee, less any prepaid amounts.  Tenant’s failure to
pay, when due, any Cost Overruns, Supervision Fee or the cost of any Change
Order shall constitute an event of default under the Lease.  In no event shall
Landlord be obligated to pay for any of Tenant’s furniture, computer systems,
telephone

Exhibit E-3

--------------------------------------------------------------------------------

 

systems, equipment, telecom wiring or infrastructure, audio/visual systems,
alarm systems or personal property any kind which may or may not be depicted on
the Construction Documents and/or the Approved Construction Documents, and all
such items shall be paid for by Tenant.  Tenant’s early entry rights are set
forth in Section 3.C of the Lease.

(B)Demo Room.  The portion of the Landlord Work described as the “Demo Room” on
the Approved Construction Documents consisting of an area approximately twenty
(20) feet by twenty (20) feet located adjacent to the lobby shall be constructed
pursuant to the terms of this Work Letter; provided, however, Tenant shall pay,
at its sole cost and expense, for the cost of the design, permitting, and
construction of the Demo Room and all ancillary service provided to the Demo
Room such as a water line, drain and HVAC (collectively, the “Demo Room
Costs”).  Tenant shall pay the Demo Room Costs to Landlord immediately upon
Landlord’s request therefor, and, in any event, prior to the date Landlord
causes the Contractor to commence construction of the Demo Room.  Tenant’s
failure to pay, when due, the Demo Room Costs shall constitute an event of
default under the Lease.  

6.Acceptance.  Prior to taking possession of the Premises, Tenant and Landlord
shall inspect the Landlord Work and Tenant shall give Landlord notice of any
Punch List Items.  Landlord shall promptly correct any such Punch List
Items.  By taking possession of the Premises, Tenant agrees and acknowledges
that (i) the Premises are usable by Tenant as intended, (ii) Landlord has no
further obligation to perform any Landlord Work (except Punch List Items), and
(iii) all of the Building, the Project and the Premises are satisfactory in all
respects.

Exhibit E-4

--------------------------------------------------------------------------------

 

SCHEDULE 1 TO EXHIBIT E

FINAL SPACE PLAN

[Attached]

 

[gdbivp0m03az000003.jpg]

 

 

Schedule 1 to Exhibit E

--------------------------------------------------------------------------------

 

Exhibit F

Parking Agreement

This Parking Agreement (the “Agreement”) is attached as an Exhibit to a Lease
Agreement (the “Lease”) between REGENCY TASMAN HOLDINGS, LLC, as Landlord, and
SMART MODULAR TECHNOLOGIES, INC., a California corporation, as Tenant, for the
Premises, the Rentable Square Footage of which is 21,365 rentable square feet,
located in the Building.  Unless otherwise specified, all capitalized terms used
in this Agreement shall have the same meanings as in the Lease.

1.As of the Commencement Date of the Lease, Landlord shall grant Tenant the
non-exclusive right to use not more than the number of Tenant’s Allocated
Parking Stalls described in Section 1.H for its use and the use of Tenant
Parties in the parking areas which Landlord provides for the use of tenants and
occupants of the Project (the “Parking Areas”) at no charge to Tenant during the
initial Term.  Tenant shall not at any time use more parking spaces than the
number so allocated to Tenant or park its vehicles or the vehicles of others in
any portion of the Parking Areas not designated by Landlord as a non-exclusive
parking area or allow overnight parking.  Landlord reserves the right, after
having given Tenant reasonable notice, to have any vehicles owned by Tenant or
Tenant Parties utilizing parking spaces in excess of the parking spaces allowed
for Tenant’s use to be towed away at Tenant’s cost.  All trucks and delivery
vehicles shall be (i) parked at the rear of the Building, (ii) loaded and
unloaded in a manner which does not interfere with the business of other
occupants of the Project, and (iii) permitted to remain on the Project only so
long as is reasonably necessary to complete loading and unloading.

2.Tenant shall at all times comply with all Laws respecting the use of the
Parking Areas.  Landlord reserves the right to adopt, modify, and enforce
reasonable rules and regulations governing the use of the Parking Areas or the
Property, from time to time, including any key-card, sticker, or other
identification or entrance systems and hours of operations.  Landlord may refuse
to permit any person who violates such rules and regulations to park in the
Parking Areas, and any violation of the rules and regulations shall subject the
automobile in question to removal from the Parking Areas.

3.Unless specified to the contrary above, the parking spaces for the parking
permits provided hereunder shall be provided on an unreserved, “first-come,
first-served” basis.  Tenant acknowledges that Landlord has arranged or may
arrange for the Parking Areas to be operated by an independent contractor,
un-affiliated with Landlord.  In such event, Tenant acknowledges that Landlord
shall have no liability for claims arising through acts or omissions of such
independent contractor.  Landlord shall have no liability whatsoever for any
damage to vehicles or any other items located in or about the Parking Areas, and
in all events, Tenant agrees to seek recovery from its insurance carrier and to
require Tenant’s employees to seek recovery from their respective insurance
carriers for payment of any property damage sustained in connection with any use
of the Parking Areas.  Landlord reserves the right to assign specific parking
spaces, and to reserve parking spaces for visitors, small cars and handicapped
persons and for other tenants, guests of tenants or other parties, with assigned
and/or reserved spaces.  Such reserved spaces may be relocated as determined by
Landlord from time to time, and Tenant and persons designated by Tenant
hereunder shall not park in any such assigned or reserved parking
spaces.  Landlord also reserves the right to close all or any portion of the
Parking Areas, at its discretion or if required by

Exhibit F-1

--------------------------------------------------------------------------------

 

casualty, strike, condemnation, repair, alteration, act of God, Laws, or other
reason beyond Landlord’s reasonable control; provided, however, that except for
matters beyond Landlord’s reasonable control, any such closure shall be
temporary in nature.  Tenant shall not assign its rights under this Agreement
except in connection with a Permitted Transfer.

4.Tenant’s failure to comply with any provision of this Agreement shall
constitute an event of default under the Lease.  In addition to any rights or
remedies available to Landlord in the event of a default under the Lease,
Landlord shall have the right to remove any vehicles from the Parking Areas that
are in violation of this Agreement.

 

Exhibit F-2

--------------------------------------------------------------------------------

 

Exhibit G

Tenant’s Insurance Requirements

1.SPECIFIC INSURANCE REQUIREMENTS.

INSURANCE

(i)  COVERAGES/LIMITS

(ii)  OTHER

REQUIREMENTS

 

 

 

A.   Workers’ Compensation

Statutory limits

 

B.   Employer’s Liability

$1,000,000 each accident for bodily injury by accident

 

$1,000,000 each employee for bodily injury by disease

 

C.   Commercial General Liability

(Occurrence Basis)

$1,000,000 per occurrence

 

 

$2,000,000 general aggregate

 

1.   Covered Parties (defined below) will be named as “additional insureds”.

2.   Separation of insured language will not be modified.

3.   Aggregate limit of insurance (per location) endorsement.

4.   Applicable to the Premises and its appurtenances.

D.   Business Automobile Liability (Occurrence Basis)

$1,000,000 combined single limit for each accident

1.   Covered Parties will be named as “additional insureds”.

2.   Including owned, hired or non-owned vehicles.

E.   Umbrella Liability Insurance

(Occurrence Basis)

$4,000,000

1.   Written on an umbrella basis that follows form in excess of the coverages
described in B, C, and D of this Exhibit.

2.   Covered Parties will be named as additional insureds.

3.   Aggregate limit per location endorsement.

4.   Same inception and expiration dates as commercial general liability policy.

Exhibit G-1

--------------------------------------------------------------------------------

 

INSURANCE

(i)  COVERAGES/LIMITS

(ii)  OTHER

REQUIREMENTS

 

 

 

F.   Causes of Loss-Special Form (formerly known as “All Risk”) Property
Insurance, including flood and earthquake

100% replacement cost of all Tenant’s Property.

1.   Name Landlord as “loss payee as its interest may appear”.

2.   Contain only standard printed exclusions.

3.   Ordinance or law coverage endorsement.

G.   Loss-of-income or extra expense insurance in such amounts as will reimburse
Tenant for direct or indirect loss of earnings attributable to all perils
commonly insured against by prudent tenants or attributable to prevention of
access to the Premises or the Building as a result of such perils.

Sufficient to cover a period of interruption of not less than twelve (12) months

 

 

 

 

2.GENERAL INSURANCE REQUIREMENTS.

A.Policies.  Policies must:

(1)Include a waiver of subrogation in favor of the Landlord Parties.

(2)Be issued by carriers having ratings of Best’s Insurance Guide A-/VIII or
better and admitted to engage in the business of insurance in the State in which
the Property is located;

(3)Be endorsed to be primary with the policies of all Landlord being excess,
secondary and noncontributing;

(4)Contain provision for thirty (30) days’ prior written notice by insurance
carrier to Landlord required for cancellation, nonrenewal, or substantial
modification; and

(5)The term “Covered Parties” means Landlord (or successor), Landlord’s property
managers, Landlord’s mortgagee, and their respective members, principals,
beneficiaries, partners, officers, directors, employees, and agents, and other
designees of Landlord as the interest of such designees.

B.Limits and Deductibles.

(1)Deductibles shall be reasonably acceptable to Landlord.

Exhibit G-2

--------------------------------------------------------------------------------

 

(2)The limits of Tenant’s insurance shall not limit Tenant’s liability under
this Lease.

C.Evidence of Insurance.  Insurance must be evidenced as follows:

(1)All certificates of insurance and endorsements evidencing Tenant’s insurance
in compliance with the requirements of this Exhibit G shall be delivered to
Landlord on the earlier to occur of the Commencement Date or the date Tenant is
provided access to the Premises for any reason, and upon renewals at least ten
(10) days prior to the expiration of the insurance coverage; and

(2)All policies, endorsements and certificates required hereunder will be on
forms reasonably acceptable to Landlord.

 

 

Exhibit G-3

--------------------------------------------------------------------------------

 

Exhibit H

Defined Terms

1.

“Affiliate”:  Any person or entity controlling, controlled by or under common
control with Tenant or Landlord, as applicable.

2.

“Business Day(s)”:  Monday through Friday of each week, exclusive of Holidays.

3.

“Claims”:  All liabilities, obligations, damages, penalties, claims, actions,
costs, charges and expenses, including reasonable attorneys’ fees and other
professional fees that may be imposed upon, incurred by or asserted against any
of such indemnified parties.

4.

“Commencement Date”:  The “Commencement Date” is defined in Section 1.F of the
Lease.

5.

“Common Areas”:  Any portions of the Project that are designated by Landlord for
the common use of tenants and others, reserving to Landlord the right to make
alterations or additions to or to change the location of elements of the Common
Areas (including access rights).

6.

“Contamination”:  The existence or any release or disposal of a Hazardous
Material or biological or organic contaminant, including any such contaminant
which could adversely impact air quality in, on, under, at or from the Premises,
the Building, the Property or the Project which may result in any liability,
fine, use restriction, cost recovery lien, remediation requirement, or other
government or private party action or affecting any Landlord Party.

7.

“Excluded Expenses”:  Leasing commissions, attorneys’ fees and other expenses
related to leasing tenant space or leasing disputes or constructing improvements
for the sole benefit of an individual tenant; goods and services furnished to an
individual tenant of the Project which are above building standard and which are
separately reimbursable directly to Landlord in addition to Operating Expenses;
repairs, replacements and general maintenance paid by insurance proceeds or
condemnation proceeds or other costs for which Landlord is reimbursed by a third
party or tenant of the Project (other than by means of an Operating Expenses
reimbursement provision); depreciation, amortization, interest payments on any
encumbrances on the Property and the cost of capital improvements or additions,
except amortization of Includable Capital Expenditures; expenses for repairs or
maintenance related to the Property which have been reimbursed to Landlord
pursuant to warranties or service contracts; principal payments on indebtedness
secured by liens against the Property, or costs of refinancing such
indebtedness; costs, penalties or fines arising from Landlord’s violation of any
Law; overhead and profit paid to Landlord or its affiliated, subsidiaries or
parent entities for goods and/or services in the Project, to the extent the same
exceeds the costs which would be incurred for the same if provided by
unaffiliated third parties on a competitive basis; the wages and benefits of any
employee who does not devote substantially all of his or her employed time to
the Project unless such wages and benefits are prorated to reflect time spent on
operating and managing the Project vis-à-vis time spent on matters unrelated to
operating and managing the Project; provided that in no event shall Operating
Expenses include wages and/or benefits attributable to

Exhibit H-1

--------------------------------------------------------------------------------

 

personnel above the level of portfolio property manager or chief engineer;
marketing, advertising and promotional expenditures; reserves of any kind; costs
associated with the operation of the business of the partnership or entity which
constitutes the Landlord, including costs of defending any lawsuits with any
mortgagee, costs of selling, syndicating, financing, mortgaging or hypothecating
any of the Landlord’s interest in the Project or Property and costs incurred in
disputes between Landlord and its employees, managers, or other tenants or
occupants; costs incurred to comply with Laws with respect to Hazardous
Materials which exist at the Project as of the Commencement Date or which are
not otherwise the responsibility of Tenant under any provision of this Lease;
property management fees in excess of the amount equal to three percent (3%) of
the Gross Receipts from the Project plus operating expenses (as used herein
“Gross Receipts” means the gross amount of all payments to Landlord made as
rent, fees, charges or otherwise for the use or occupancy of the Project, for
any services, equipment or furnishings provided in connection with same
(including all rent) and for any cost of tenant improvements or utility charges
incorporated into any lease payments by tenants); and any costs recovered by
Landlord to the extent such cost recovery allows Landlord to recover more than
100% of Operating Expenses.

8.

“Expiration Date”:  The last day of the calendar month in which the Term ends.

9.

“Hazardous Material”:  Any substance the presence of which requires, or may
hereafter require, notification, investigation or remediation under any Laws or
which is now or hereafter defined, listed or regulated by any governmental
authority as a “hazardous waste”, “extremely hazardous waste”, “solid waste”,
“toxic substance”, “hazardous substance”, “hazardous material” or “regulated
substance”, or otherwise regulated under any Laws.  

10.

“Holidays”:  All locally or nationally recognized holidays, including without
limitation, New Year’s Day, President’s Day, Memorial Day, Independence Day,
Labor Day, Thanksgiving Day and Christmas Day.

11.

“Includable Capital Expenditures”:  Capital expenditures incurred: (a) to
conform with Laws enacted after the Commencement Date; (b) to provide or
maintain building standards (other than building standard tenant improvements),
including, without limitation, parking lot repair, HVAC replacement, roof
replacement and comparable types of repair, maintenance and replacement;
(c) with the intention of promoting safety or reducing or controlling increases
in Operating Expenses, such as lighting retrofit and installation of energy
management systems; and/or (d) Common Area renovations including without
limitation landscaping, hardscaping and other amenities. Such expenditures shall
be amortized uniformly over the useful life of such item as determined in
accordance with generally accepted accounting principles consistently applied
(together with interest on the unamortized balance at the Prime Rate as of the
date incurred plus two percent (2%)).

12.

“Landlord Parties”:  Landlord, its trustees, Affiliates, subsidiaries, members,
principals, beneficiaries, partners, officers, directors, shareholders,
employees, Mortgagee(s) and agents (including manager(s) of the Property).

Exhibit H-2

--------------------------------------------------------------------------------

 

13.

“Landlord Work”:  The work that Landlord is obligated to perform in the Premises
pursuant to a separate work letter agreement (the “Work Letter”) attached as
Exhibit E to the Lease.

14.

“Laws”:  All applicable statutes, codes, ordinances, orders, rules and
regulations of any municipal or governmental entity, now or hereafter adopted,
including the Americans with Disabilities Act and any other law pertaining to
disabilities and architectural barriers (collectively, “ADA”), and all laws
pertaining to the environment, including the Comprehensive Environmental
Response, Compensation and Liability Act, as amended, 42 U.S.C. §9601 et seq.,
and all restrictive covenants existing of record, declarations development
agreements and all rules and requirements of any existing association or
improvement district affecting the Property.

15.

“Operating Expenses”:  All costs and expenses (including Includable Capital
Expenditures, Tax Costs and Landlord’s insurance premiums) incurred or accrued
in each fiscal year in connection with the ownership, operation, maintenance,
management, repair and protection of the Building and/or the Property which are
directly attributable or reasonably allocable to the Building and/or the
Property, including Landlord’s personal property used in connection with the
Building and/or the Property and assessments for the costs and expenses of
maintaining the common areas of the Building and/or the Property.  If Landlord
incurs Operating Expenses for the Property together with one or more other
buildings or properties, whether pursuant to a reciprocal easement agreement,
common area agreement, declaration, set of restrictions, development agreement
or otherwise, the shared costs and expenses shall be equitably prorated and
apportioned by Landlord between the Property and the other buildings or
properties.  Operating Expenses shall not include Excluded Expenses.  

16.

“Prime Rate”:  The per annum interest rate publicly announced by a federally
insured bank selected by Landlord in the state in which the Building is located
as such bank’s prime or base rate.

17.

“Prohibited Uses”:  Schools, government offices or agencies; personnel agencies;
collection agencies; credit unions; data processing, telemarketing or
reservation centers; medical treatment and health care; radio, television or
other telecommunications broadcasting; restaurants and other retail; customer
service offices of a public utility company; foreign consulate or trade
missions; or any other purpose which would, in Landlord’s reasonable opinion,
impair the reputation or quality of the Project, overburden any of the Project
systems, Common Areas or parking facilities (including any use which would
create a population density in the Premises which is in excess of the density
which is standard for the Project), impair Landlord’s efforts to lease space or
otherwise interfere with the operation of the Property.

18.

“Punch List Items”:  The term “Punch List Items” is defined on Exhibit E to the
Lease.

19.

“Project”: That certain project comprising fourteen (14) buildings and commonly
known as Tasman Tech located at the corner of Tasman Drive and McCarthy
Boulevard in Milpitas, California, and the parcels of land on which such
buildings are located, as more fully described on Exhibit B.

Exhibit H-3

--------------------------------------------------------------------------------

 

20.

“Property”:  The Project and the parcel(s) of land on which it is located; all
appurtenances including all appurtenant parking facilities; and the Project
garage(s) and other improvements serving the Project, if any.  

21.

“Regulations”:  The rules and regulations of the Project attached as Exhibit C
to the Lease, as the same may be modified by Landlord from time to time.

22.

“Rent”:  Collectively, Base Rent, Tenant’s Pro Rata Share of Operating Expenses
and any and all other sums payable by Tenant under this Lease, including all
rental, sales and use taxes (but excluding income taxes), if any, imposed upon
or measured by Rent under applicable Law.  

23.

“Service Failure”:  Any interruption, suspension or termination of services
being provided to Tenant by Landlord or by third-party providers.  

24.

“Tax Costs”:  Any and all real estate taxes and other similar charges on real
property or improvements, assessments, water and sewer charges, and all other
charges that are or may be assessed, reassessed or levied upon the Project and
appurtenances thereto and the parking or other facilities thereof, or the real
property thereunder (collectively, the “Real Property”) or attributable thereto
or on the rents, issues, profits or income received or derived therefrom which
are assessed, reassessed or levied by the United States, the State of California
or any local government authority or agency or any political subdivision thereof
(including without limitation, any assessment, tax, fee, levy or charge in
addition to, or in substitution, partially or totally, of any assessment, tax,
fee, levy or charge previously included within the definition of real property
tax, it being acknowledged by Tenant and Landlord that Proposition 13 was
adopted by the voters of the State of California in the June 1978 election
(“Proposition 13”) and that assessments, taxes, fees, levies and charges may be
imposed by governmental agencies for such services as fire protection, street,
sidewalk and road maintenance, conservation, refuse removal and for other
governmental services formerly provided without charge to property owners or
occupants, and, in further recognition of the decrease in the level and quality
of governmental services and amenities as a result of Proposition 13, Tax Costs
shall also include any governmental or private assessments or the Project’s
contribution towards a governmental or private cost-sharing agreement for the
purpose of augmenting or improving the quality of services and amenities
normally provided by governmental agencies) and shall include Landlord’s
reasonable legal fees, costs and disbursements incurred in connection with
proceedings for reduction of Tax Costs or any part thereof; provided, however,
if at any time after the date of this Lease the methods of taxation now
prevailing shall be altered so that in lieu of or as a supplement to or a
substitute for the whole or any part of any Tax Costs, there shall be assessed,
reassessed or levied (a) a tax, assessment, reassessment, levy, imposition or
charge wholly or partially as a net income, capital or franchise levy or
otherwise on the rents, issues, profits or income derived therefrom, or (b) a
tax, assessment, reassessment, levy (including but not limited to any municipal,
state or federal levy), imposition or charge measured by or based in whole or in
part upon the Real Property and imposed upon Landlord, then except to the extent
such items are payable by Tenant, such taxes, assessments, reassessments or
levies or the part thereof so measured or based, shall be deemed to be included
in the term “Operating Expenses”.  Note:  As of the date hereof, the Building
and an adjacent building in the

Exhibit H-4

--------------------------------------------------------------------------------

 

Project are located on one tax parcel.  Landlord prorates the Tax Costs of such
tax parcel per building square footage, and then within the Building per
premises square footage.

25.

“Tenant Parties” or “Tenant Party”:  Tenant, its trustees, members, principals,
beneficiaries, partners, officers, directors, shareholders, employees,
contractors, affiliates, invitees, customers, agents, visitors and guests.

26.

“Tenant’s Pro Rata Share”:  The percentage equal to the Rentable Square Footage
of the Premises divided by the Rentable Square Footage of the Building if in
reference to the Building and the percentage equal to the Rentable Square
Footage of the Premises divided by the Rentable Square Footage of the Project if
in reference to the Project.

27.

“Tenant’s Property”:  All leasehold improvements and Tenant’s trade fixtures,
equipment, furniture and other personal property within the Premises.

 

Exhibit H-5

--------------------------------------------------------------------------------

 

EXHIBIT I

Restoration Work

•

Professionally clean all carpet

•

Clean, strip and wax all VCT

•

Full janitorial throughout, including restrooms

•

Replace any damaged ceiling tiles with new that are the same

•

Replace missing or broken faceplates

•

Replace any burnt out lights with new so that all bulbs match/are the same color

•

Broom clean the warehouse, if any

•

Remove all molly bolts, nails, screws, etc. throughout

•

Fill and patch any holes in walls, leaving in paint ready condition

•

Remove all signage, interior and exterior

•

Fire extinguisher to be fully charged and not expired

•

All roll up doors to be serviced by a reputable, licensed contractor and left in
good operating condition and repair

 

 

 

Exhibit I-1

--------------------------------------------------------------------------------

 

EXHIBIT J

 

FORM OF

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

This Subordination, Non-Disturbance and Attornment Agreement (this “Agreement”)
is dated as of ___________, 20__, but effective as of __________________, 20__,
by and among [the undersigned lender][the client of Guggenheim Partners
Investment Management, LLC, a Delaware limited liability company, that has
executed this Agreement as lender] (together with its successors and assigns,
“Lender”), [ ● ], a [ ● ] (“Tenant”), and [   ], a[n] [   ] limited liability
company (“Landlord”).

RECITALS

A.Tenant is the tenant under a certain lease agreement with Landlord (the
“Lease”) dated [ ● ], of the premises described in Exhibit A attached hereto and
made a part hereof (the “Property”), together with the buildings and
improvements now existing or hereafter constructed on the Property and the
equipment and fixtures attached to such buildings and improvements
(collectively, the “Premises”).  A memorandum or short form of the Lease is
intended to be recorded forthwith with the [ ● ] or in such other appropriate
office of public records in the county and state where the Property is located
(the “Land Records”).

B.This Agreement is being entered into in connection with a mortgage loan (the
“Loan”) from Lender to Landlord, evidenced by a note from Landlord (the “Note”)
and secured by, inter alia: (a) a first Mortgage and Security Agreement
encumbering the Premises (the “Indenture”) from Landlord dated as of even date
herewith to be recorded among the Land Records immediately prior to the
recording of this Agreement; and (b) a first Assignment of Leases and Rents (the
“Assignment of Leases and Rents”) dated as of even date herewith to be recorded
among the Land Records immediately prior to the recording of this
Agreement.  The Indenture and the Assignment of Leases and Rents are hereinafter
collectively referred to as the “Security Documents”.

AGREEMENT

For mutual consideration, including the mutual covenants and agreements set
forth below, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the parties hereto agree as follows:

1.Subordination; Lender Election.  Tenant agrees that the Lease is and shall be,
at the option of Lender upon notice to Tenant, at any time and from time to
time, either subject and subordinate, or superior, to the Security Documents and
to all present or future advances under the obligations secured thereby and all
renewals, amendments, modifications, consolidations, replacements and extensions
of the secured obligations and the Security Documents, to the full extent of all
amounts secured by the Security Documents from time to time.  Such options of
Lender may be exercised an unlimited number of times.  If subordinated, said
subordination is to have the same force and effect as if the Security Documents
and such renewals, modifications, consolidations, replacements and extensions
thereof had been executed, acknowledged, delivered and recorded prior to the
Lease, any amendments or modifications thereof and any memorandum

Exhibit J-1

--------------------------------------------------------------------------------

 

or short form thereof (and without Lender having any knowledge of the
Lease).  This Agreement shall constitute notice to Tenant that for the time
being, until further written notice to the contrary, Lender elects that the
Lease is and shall be subject and subordinate to the Security Documents.  In
addition, to the extent that the Lease shall entitle Tenant to notice of any
mortgage, this Agreement shall constitute such notice to Tenant with respect to
the Indenture.

2.Non-Disturbance.  Notwithstanding the provisions of Section 1, Lender agrees
that, if Lender exercises any of its rights under the Security Documents,
including an entry by Lender pursuant to the Indenture or a foreclosure of, or
exercise of any power of sale under, the Indenture or any sale or transfer in
lieu thereof, Lender will not disturb Tenant’s right of quiet possession of the
Premises under the terms of the Lease so long as  no “Event of Default” (as
defined in the Lease) shall have occurred and be continuing and  Tenant shall
not be in default of any of its obligations under this Agreement beyond any
applicable notice and/or cure periods provided for herein.

3.Attornment, Etc.  Tenant agrees that, in the event of a foreclosure of the
Indenture or the acceptance of a conveyance in lieu of foreclosure by Lender or
any other succession of Lender to ownership of Landlord’s interest in the
Premises, Tenant will attorn to and recognize Lender as its landlord under the
Lease for the remainder of the term of the Lease (including all extension
periods which have been or are hereafter exercised) upon the same terms and
conditions as are set forth in the Lease, and, provided only that Tenant shall
have received written notice from Lender or Lender’s designee that Lender has
succeeded to the interest of Landlord under the Lease or otherwise has the right
to receive rents and require Tenant to perform its obligations under the Lease,
Tenant hereby agrees to pay and perform all of the obligations of Tenant
pursuant to the Lease.  Such attornment shall be effective and self-operative,
without the execution of any further instrument on the part of any of the
parties hereto, immediately upon Lender succeeding to Landlord’s interest in the
Premises.  Upon the written request of either Lender or Tenant to the other
given on or after any such foreclosure, acceptance of a conveyance in lieu of
foreclosure or other succession of Lender or to ownership of Landlord’s interest
in the Premises, Lender, as landlord, and Tenant, as tenant, shall execute a
lease of the Premises containing, subject to the terms hereof, all of the same
terms, provisions, options and conditions as are contained in the Lease between
Landlord and Tenant, which lease shall be for the then unexpired portion of the
term of the Lease.

4.Lender Not Bound, Etc.  Tenant agrees that, in the event Lender succeeds to
the interest of Landlord under the Lease, Lender shall not be:

(a)Liable for Landlord Acts, Omissions.  Liable for any act or omission of any
prior Landlord (including, without limitation, the then-defaulting Landlord), or

(b)Subject to Defenses.  Subject to any defense or offsets which Tenant may have
against any prior Landlord (including, without limitation, the then-defaulting
Landlord), or

(c)Bound by Advance Payments.  Bound by any payment of “[ ● ]” [Base Rent] or
“[ ● ]” [Additional Rent] (as such terms are defined in the Lease) which Tenant
might have paid for more than one month in advance of the due date under the
Lease to any prior Landlord

Exhibit J-2

--------------------------------------------------------------------------------

 

(including, without limitation, the then-defaulting Landlord) except to the
extent such monies actually have been received by Lender, or

(d)Bound by Prior Payment Obligations.  Bound by any obligation of any prior
Landlord to make any payment to Tenant which was required to be made, or arose
from any circumstance which occurred, prior to the time Lender succeeded to any
such prior Landlord’s interest, or

(e)Accountable for Monies Not Received.  Accountable for any monies deposited
with any prior Landlord (including security deposits), except to the extent such
monies are actually received by Lender, or

(f)Bound by Amendments, Etc.  Bound by any amendment or modification of the
Lease for which Lender has not given its written consent or by any waiver or
forbearance on the part of any prior Landlord (including, without limitation,
the then-defaulting Landlord) made or given without the written consent of
Lender; or

(g)Liable for Warranties, Etc.  Liable with respect to warranties or indemnities
of any nature whatsoever made by any prior Landlord (including, without
limitation, the then- defaulting Landlord), including any warranties or
indemnities regarding use, compliance with zoning, hazardous wastes or
environmental laws, Landlord’s title, Landlord’s authority, habitability,
fitness for purpose, or possession.

In the event that Lender shall acquire title to the Premises, Lender shall have
no obligation, nor incur any liability, beyond Lender’s then equity interest, if
any, in the Premises, and Tenant shall look exclusively to such equity interest
of Lender, if any, in the Premises for the payment and discharge of any
obligations or liability imposed upon Lender hereunder, under the Lease or under
any new lease of the Premises.

5.Lender’s Cure Rights.  Tenant hereby agrees to give to Lender copies of all
notices of Landlord default(s) under the Lease in the same manner as, and
whenever, Tenant shall give any such notice of default to Landlord, and no such
notice of default shall be deemed given to Landlord unless and until a copy of
such notice shall have been so delivered to Lender.  Tenant shall accept
performance by Lender of any term, covenant, condition or agreement to be
performed by Landlord under the Lease with the same force and effect as though
performed by Landlord.  Lender’s cure of Landlord’s default shall not be
considered an assumption by Lender of Landlord’s obligations with respect to the
subject matter of such Landlord default or of any other obligations of Landlord
under the Lease.  If, in curing any such default, Lender requires access to the
Premises to effect such cure, Tenant shall furnish access to the Premises to
Lender as required by Lender to effect such cure at all reasonable times;
provided that Tenant’s occupancy, use and enjoyment of the Premises is not
unreasonably disrupted thereby.  Unless Lender otherwise agrees in writing,
Lender shall have no liability to perform Landlord’s obligations under the
Lease, both before and after Lender’s exercise of any right or remedy under this
Agreement.  No Landlord default under the Lease shall exist or shall be deemed
to exist (i) as long as Lender, in good faith, shall have commenced to cure such
default within the above-referenced time period and shall be prosecuting the
same to completion with reasonable diligence, subject to force majeure, or (ii)
if possession of the Premises is required in order to cure such default, or if
such default is not susceptible of being

Exhibit J-3

--------------------------------------------------------------------------------

 

cured by Lender, as long as Lender, in good faith, shall have notified Tenant
that Lender intends to institute proceedings under the Security Documents, and,
thereafter, as long as such proceedings shall have been instituted and shall be
prosecuted with reasonable diligence.  In the event of the termination of the
Lease by reason of any default thereunder by Landlord (provided nothing herein
shall be construed as creating, giving rise to, acknowledging or recognizing any
such termination right on Tenant’s part) or as a result of a rejection of the
Lease following Landlord’s bankruptcy, upon Lender’s written request, which must
be given (if at all) within thirty (30) days after any such termination or
rejection, Tenant, within fifteen (15) days after receipt of such request, and
within thirty (30) days after Lender becomes owner of Landlord’s interest in the
Premises, shall execute and deliver to Lender or its designee or nominee a new
lease of the Premises for the remainder of the term of the Lease upon all of the
terms, covenants and conditions of the Lease, subject, however, to the curing of
the default giving rise to such termination (unless such default is not
susceptible to a cure by Lender, its designee or nominee).  Neither Lender nor
its designee or nominee shall become liable under the Lease unless and until
Lender or its designee or nominee becomes, and then only with respect to periods
during which Lender or its designee or nominee becomes, the owner of Landlord’s
interest in the Premises.  Lender shall have the right, without Tenant’s consent
but subject to the provisions of this Agreement, to foreclose, or exercise any
power of sale under, the Indenture or to accept a conveyance in lieu of
foreclosure of the Indenture or to exercise any other remedies under the
Security Documents.

6.Lender’s Consent Required.  Tenant agrees that it will remain obligated under
the Lease in accordance with its terms and without the prior written consent of
Lender as determined in Lender’s sole discretion, and neither Landlord nor
Tenant may (a) amend, modify, or waive any provision of the Lease, or (b)
terminate, cancel or surrender the Lease [except in accordance with the express
provisions of Section [ ● ] of the Lease], or enter into any agreement to do
so.  Tenant also agrees that it will not sublease any or all of the Property or
pay any installment of Basic Rent or Additional Rent under the Lease more than
one month in advance of the due date thereof or otherwise than in the manner
provided for in the Lease. Tenant further agrees that it shall not take any
action to terminate (except as expressly permitted by the Lease), rescind or
avoid the Lease, notwithstanding any action with respect to the Tenant which may
be taken by any trustee or receiver of Landlord or of any assignee of Landlord
or by any court in any bankruptcy, insolvency, reorganization, composition,
readjustment, liquidation, dissolution or other proceeding affecting Landlord or
any assignee of Landlord.  Any of the aforementioned actions by Tenant (or
Landlord) without Lender’s prior written consent shall be void. Tenant agrees
that no prepayment of Basic Rent or Additional Rent paid under the Lease more
than one month in advance, no amendment or modification of the Lease, no
surrender or cancellation of the Lease (except in accordance with the express
provisions thereof), and no waiver or consent by Landlord under the terms of the
Lease, shall be binding upon or as against Lender, as holder of the Security
Documents, and as Landlord under the Lease if it succeeds to that position,
unless consented to in writing by Lender.  Tenant acknowledges and agrees that
the Security Documents contain provisions requiring Landlord to obtain Lender’s
consent for any matter requiring Landlord’s consent under the Lease.  Where
Lender’s consent is specifically required under the Lease, unless otherwise
provided therein, Lender may withhold its consent in its sole and absolute
discretion.

7.Copies to be Provided Lender.  Tenant shall furnish to Lender, in the manner
specified in the Lease for the furnishing thereof by Tenant to Landlord, each of
the following: copies of bills, invoices and/or statements for all “Impositions”
(as defined in the Lease) and

Exhibit J-4

--------------------------------------------------------------------------------

 

receipts (or, if receipts are not immediately available, copies of canceled
checks evidencing payment with receipts to follow promptly after they become
available) of the appropriate taxing authority, or other evidence satisfactory
to Lender, evidencing the payment thereof.

8.Consent to Assignment, Etc.  Tenant has no knowledge of any prior assignment
or pledge of the rents accruing under the Lease by Landlord.  Tenant hereby
consents to the Assignment of Leases and Rents.  Tenant acknowledges that the
interest of the Landlord under the Lease is to be assigned to Lender solely as
security for the purposes specified in said assignment, and Lender shall have no
duty, liability or obligation whatsoever under the Lease or any extension or
renewal thereof, either by virtue of said assignment or by any subsequent
receipt or collection of rents thereunder, unless Lender shall specifically
undertake such liability in writing.

9.Assignment of Lease to Lender.

(a)Tenant hereby confirms that it has notice that pursuant to the Assignment of
Leases and Rents, Landlord has assigned to Lender all of Landlord’s interest in
and to the Lease, and that all Basic Rent or Additional Rent and any other rent
or payments payable to Landlord under the Lease shall be paid when due directly
by Tenant to Landlord until Tenant receives written direction from
Lender.  Tenant hereby agrees, upon written notice, to pay all such rent and
other sums due under the Lease to Lender in accordance with the Lender’s written
notice.  By executing and delivering this Agreement, Tenant hereby confirms
(i) that any notice required to be given by Lender to Tenant under the Lease for
the purpose of granting rights to mortgagees under the Lease are fully
satisfied, and (ii) that Tenant will provide Lender with a duplicate copy of any
notice given by Tenant to Landlord, in accordance with the notice provisions set
forth in Section 12 below.

(b)Tenant agrees and acknowledges that the interest of Landlord in the Lease has
been assigned to Lender for the purposes specified in the Assignment of Leases
and Rents only and that, subject to the terms hereof, the Lender assumes no
obligation, duty or liability under the Lease.

10.Inspections, Etc.  Upon a default under the Lease beyond any applicable
notice and/or cure period (a “Lease Default”), and during the continuation of
such Lease Default, Tenant agrees that Lender and/or Landlord shall have the
right to inspect the books and records of Tenant relating to the operation of
the Premises, as well as the financial statements of Tenant, at Tenant’s office
during normal business hours and upon not less than three (3) business days’
notice.  In connection with any such examination by Lender and/or Landlord,
Lender and/or Landlord agrees to treat, and to instruct their respective
employees, accountants and agents to treat, all information as confidential and
not to disclose it to any other person except (i) to Lender and/or Landlord and
their respective employees, professionals and consultants on a “need to know”
basis, (ii) as may be required by law, and (iii) in connection with any
litigation or arbitration under this Agreement or the Lease.  In addition, upon
the occurrence and during the continuation of a Lease Default, Tenant agrees to
permit Lender and/or Landlord and Lender’s and/or Landlord’s representatives
access to, and an opportunity to inspect, the Premises during normal business
hours and upon reasonable notice.

Exhibit J-5

--------------------------------------------------------------------------------

 

11.Authority of Signatory.  If Tenant is a corporation, each individual
executing this Agreement on behalf of such corporation represents and warrants
that such individual is duly authorized to execute and deliver this Agreement on
behalf of such corporation, in accordance with a duly adopted resolution of the
Board of Directors of such corporation or in accordance with the by-laws of said
corporation, and that this Agreement is binding upon such corporation in
accordance with its terms.  If Tenant is a partnership, each individual
executing this Agreement on behalf of said partnership represents and warrants
that such individual is duly authorized to execute and deliver this Agreement on
behalf of such partnership in accordance with the partnership agreement for such
partnership.

12.Notices.  Any notice, election, communication, request or other document or
demand required or permitted under this Agreement shall be in writing and shall
be deemed delivered on the earlier to occur of (a) receipt or (b) the date of
delivery, refusal or non-delivery indicated on the return receipt, if deposited
in a United States Postal Service Depository, postage prepaid, sent certified or
registered mail, return receipt requested, or if sent via a recognized
commercial courier service providing for a receipt, addressed to Tenant or
Lender, as the case may be, at the following addresses:

If to Tenant:

[ ● ]

 

 

 

 

with a copy to:

If to Landlord:

[ ● ]

 

 

 

 

with a copy to:

 

If to Lender:

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

Exhibit J-6

--------------------------------------------------------------------------------

 

with a copy to:

[  ]

[  ]

[  ]

[  ]

Attention: [  ]

 

From time to time any party may designate a new address for purposes of notice
hereunder to each of the other parties hereto.

13.Miscellaneous.

(a)The term “Lender” as used herein includes any successors or assigns of the
Lender named herein, including without limitation, any co-lender at the time of
making the Loan, any purchaser at a foreclosure sale and any transferee pursuant
to a conveyance in lieu of foreclosure, and their successors and assigns, and
the term “Tenant” as used herein includes the Tenant named herein (the “Original
Tenant”) and any successors or assigns of the Original Tenant.

(b)If any provision of this Agreement is held to be invalid or unenforceable by
a court of competent jurisdiction, such provision shall be deemed modified to
the extent necessary to be enforceable, or if such modification is not
practicable, such provision shall be deemed deleted from this Agreement, and the
other provisions of this Agreement shall remain in full force and effect.

(c)Neither this Agreement nor any of the terms hereof may be terminated,
amended, supplemented, waived or modified orally, but only by an instrument in
writing executed by the party against which enforcement of the termination,
amendment, supplement, waiver or modification is sought.

(d)This Assignment shall be governed and construed in accordance with the laws
of the state in which the Property is located (the “State”) and the laws of the
United States applicable to transactions in the State.

(e)Time is of the essence.

[SIGNATURES APPEAR ON THE FOLLOWING PAGES]

 

Exhibit J-7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Lender has executed and ensealed this Subordination,
Non-Disturbance and Attornment Agreement, as of the day and year first above
written.

 

 

LENDER:

 

 

,

 

a

                                              

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGES]

 

Exhibit J-8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Tenant has executed and ensealed this Subordination,
Non-Disturbance and Attornment Agreement, as of the day and year first above
written.

 

 

TENANT:

 

 

 

 

[ ● ]

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[STATE SPECIFIC FORM OF EXECUTION AND ACKNOWLEDGMENT]

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

Exhibit J-9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord has executed and ensealed this Subordination,
Non-Disturbance and Attornment Agreement, as of the day and year first above
written.

 

 

LANDLORD:

 

 

 

 

[  ],

 

 

a[n] [  ] limited liability company

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

All-Purpose Acknowledgment

 

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

 

 

STATE OF ______________________          )

                                                                        )  SS.

COUNTY OF _________________________)

 

On

 

before me,

 

Notary Public, personally appeared

 

 

 

 

 

 

 

 

,

 

who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

Signature ____________________________

 

Exhibit J-10

--------------------------------------------------------------------------------

 

Exhibit A to SNDA

[INSERT PROPERTY DESRIPTION]

Address:  [   ]

PINS:  [   ]

Exhibit J-11